         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 1 of 48




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXES
                                  HOUSTON DIVISION                                                          ENTERED
                                                                                                            04/06/2021
IN RE:                                                  §
KYLE KINCAID WILLIAMS,                                  §        CASE NO: 19-32784
       Debtor.                                          §
                                                        §        CHAPTER 13
                                                        §
KYLE KINCAID WILLIAMS                                   §
and                                                     §
RENEE ARCEMONT WILLIAMS,                                §
      Plaintiffs,                                       §
                                                        §
VS.                                                     §        ADVERSARY NO. 19-3683
                                                        §
PENNEY ELAINE FARRIS                                    §
and                                                     §
MATTHEW FARRIS                                          §
and                                                     §
PATRICK FARRIS                                          §
and                                                     §
GARY LYNN LAUGHLIN,                                     §
      Defendants.

                                      MEMORANDUM OPINION

        Much like the timeless “The Song That Doesn’t End,” litigation over the property at issue

in this case “goes on and on, my friends.” 1 Defendants Penney Elaine Farris, Matthew Farris, and

Patrick Farris seek entry of an order granting partial summary judgment as to (i) Plaintiffs Kyle

Williams and Renee Arcemont Williams’ claims for turnover and fraudulent transfer and (ii) De-

fendants’2 counter claims for suit to quiet title and declaratory relief as it pertains to the property

located at 9706 Ellen Street, Baytown, Chambers County Texas. A hearing was held on the Motion

on March 29, 2021.



1
 SHARI LEWIS, The Song That Doesn’t End, on LAMB CHOP’S SING-ALONG, PLAY-ALONG (A&M Records 1992).
2
 Herein, “Defendants” refers only to Penney Elaine Farris, Matthew Farris, and Patrick Farris. Gary Lynn Laughlin
did not file an answer to Kyle Kincaid Williams and Renee Arcemont Williams’ complaint, nor did he appear in this
adversary proceeding.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 2 of 48




       For the reasons stated herein, the Court grants in part and denies in part Defendants’ Motion

for Partial Summary Judgment and grants Defendants’ counter claims for suit to quiet title and

declaratory relief. Kyle Kincaid Williams and Renee Arcemont Williams’s cause of action for

turnover pursuant to 11 U.S.C. § 542(a): (i) regarding the promissory note in the amount of

$237,008.42 executed by Penney Elaine Farris and Ken Farris and Gary Laughlin in partial pay-

ment of the purchase price of real property located at 9706 Ellen Drive, Baytown, Texas 77521, is

not dismissed and will proceed to trial solely as the issue pertains to whether Kyle Kincaid Wil-

liams and Renee Arcemont Williams are entitled to such funds; and (ii) regarding the remainder

of Kyle Kincaid Williams and Renee Arcemont Williams’s claims for turnover are dismissed with

prejudice. Kyle Kincaid Williams and Renee Arcemont Williams’s cause of action for voidance

of a fraudulent transfer pursuant to 11 U.S.C. §§ 544(b)(1) and 548, and Texas Business and Com-

merce Code sections 24.005(a) and 24.006(a)–(b) is dismissed with prejudice. Kyle Kincaid Wil-

liams and Renee Arcemont Williams’s objection to Penney Elaine Farris, Matthew Farris, and

Patrick Farris’s Proof of Claim Number 8 will proceed to trial.

       Penney Elaine Farris, Matthew Farris, and Patrick Farris’s counterclaim for suit to quiet

title to the real property located at 9706 Ellen Drive, Baytown, Texas 77521 is granted. The lien

created by Kyle Kincaid Williams and Renee Arcemont Williams’s Abstract of Judgment in the

amount of $477,380.47, plus pre-judgment interest at a rate of 5% per annum commencing on

December 6, 2006, and attorney’s fees in the amount of $35,000, filed for record in Chambers

County on July 20, 2009, with the County Clerk of Chambers County, under document number

2009-46382, is invalid and unenforceable as to the real property located at 9706 Ellen Drive, Bay-

town, Texas 77521, and title is quieted in Penney Elaine Farris, Matthew Farris, and Patrick Farris.

Kyle Kincaid Williams and Renee Arcemont Williams, and any person claiming under them has
           Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 3 of 48




no estate, right, title, lien, or interest in or to the real property or any part of such property.

           Penney Elaine Farris, Matthew Farris, and Patrick Farris’s counterclaim for declaratory

relief is granted in part and denied in part: (i) Penney Elaine Farris, Matthew Farris, and Patrick

Farris’s request for declaratory relief that they own 9706 Ellen Drive, Baytown, Texas 77521 free

and clear of all claims asserted by Kyle Kincaid Williams and Renee Arcemont Williams’s, and

Kyle Kincaid Williams and Renee Arcemont Williams have no legal or equitable interest in the

9706 Ellen Drive, Baytown, Texas 77521 property whatsoever is granted; (ii) Penney Elaine Far-

ris, Matthew Farris, and Patrick Farris’s request for declaratory relief regarding whether all Notices

or other Instruments that Kyle Kincaid Williams and Renee Arcemont Williams and/or their court-

appointed receivers have recorded in the Official Public Records of Real Property of Chambers

County, Texas and/or served on Stewart Title Company, the escrow officer, and any other persons

relating to 9706 Ellen Drive, Baytown, Texas 77521 are null and void for all purposes is granted;

and (iii) Penney Elaine Farris, Matthew Farris, and Patrick Farris’s request for declaratory relief

regarding whether the escrow officer may proceed to record the Laughlin Release of Lien3 in the

Official Public Records of Real Property of Chambers County Texas is denied and is reserved for

trial.

           The remainder of Kyle Kincaid Williams and Renee Arcemont Williams’s claims and Pen-

ney Elaine Farris, Matthew Farris, and Patrick Farris’s counterclaims will be resolved by final trial

on the merits. All other relief is denied.

                             I. Background Facts and Procedural History

      A. Uncontested Factual History

      1. On February 6, 2002, Gary and Melanie Laughlin purchased 9706 Ellen Street, Baytown,
         Chambers County, Texas (“Property”).4

3
    ECF No. 27 Ex. 13.
4
    ECF No. 28 at 2 (citing ECF No. 26 Ex. 1); see also ECF No. 35 at 4–5.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 4 of 48




    2. On June 18, 2004, Gary and Melanie Laughlin obtained a loan secured by a First Lien Deed
       of Trust from AmCap Mortgage, Ltd., to build their home on the Property. They entered
       into a Mechanic’s Lien Contract to build the home; the lien created therein was assigned
       to AmCap Mortgage, Ltd.5

    3. In 2005, after the Texas Gulf Coast suffered substantial hurricane damage, Plaintiff Kyle
       Williams (“Williams”) began working with Gary Laughlin (“Laughlin”) and others under-
       taking hurricane damage abatement work in the Gulf Coast area.6 Williams also met Ken
       Farris in 2004 or 2005 at a motorcycle race track.7

    4. On March 16, 2009, Plaintiffs were awarded a $477,380.47 judgment plus $35,000 in at-
       torney’s fees and pre-and-post judgment interest against Laughlin and others in Cause No.
       2006-77415 – Kyle Williams v. Abatement Incorporated, Alan Manring and Gary Laugh-
       lin, in the 127th District Court, Harris County, Texas (“State Court Action”).8 The judg-
       ment stemmed from a soured business relationship between Williams, Laughlin, and oth-
       ers.9

    5. On July 20, 2009, Plaintiffs recorded an abstract of judgment in Chambers County, Texas
       (“Abstract of Judgment”).10

    6. On August 7, 2009, Laughlin filed for bankruptcy in the Southern District of Texas.11 In
       that bankruptcy, Laughlin included the Property in Schedule A and claimed the Property
       as exempt in Schedule C.12

    7. On November 8, 2009, Plaintiffs filed a Proof of Claim in the Laughlin Bankruptcy Case
       with the Abstract of Judgment attached and incorporated therewith.13

    8. Plaintiffs did not file an objection to Laughlin’s claimed homestead exemption.14

    9. On November 11, 2009, Williams initiated an adversary proceeding in Laughlin’s bank-
       ruptcy case and after a trial on the merits, the court ruled in favor of Williams, awarding
       him a non-dischargeable judgment in the amount of $576,785.40 in actual damages plus
       post-judgment interest and costs of court (“Bankruptcy Court Judgment”).15

    10. On September 12, 2012, the Bankruptcy Court Judgment was domesticated in the 129th
5
  ECF No. 28 at 2 (citing ECF No. 26 Ex. 2).
6
  ECF No. 35 at 2.
7
  ECF No. 34 Ex. 24, at 38.
8
  ECF No. 28 at 2; ECF No. 35 at 2.
9
  ECF No. 35 at 2.
10
   ECF No. 34 Ex. 4.
11
   ECF No. 28 at 2–3; ECF No. 35 at 3. Gary Laughlin’s bankruptcy is under Case No. 09-35842.
12
   ECF No. 34 Ex. 5.
13
   ECF No. 34 Ex. 6.
14
   ECF No. 28 at 3.
15
   ECF No. 28 at 3; ECF No. 35 at 3; ECF No. 34 Ex. 7.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 5 of 48




        District Court of Harris County, Texas.16

     11. On December 5, 2014, Gary and Melanie Laughlin divorced.17

     12. On April 14, 2015, Melanie deeded her interest in the Property to Laughlin and Laughlin
         conveyed the Property to Penney Farris and her husband, Ken Farris (“Farrises”).18 At the
         time it was conveyed, the Chambers County Appraisal District valued the Property at
         $495,160.19 On the same date, the Farrises executed a note, promising to pay $237,008.42
         to Laughlin (“Farris Note”)20 and tendered $33,613.49 to Laughlin for the balance of the
         purchase price, plus $22,660.65 for pro-rated property tax and closing costs.21 Laughlin
         also executed a release of lien on the same day.22

     13. On October 30, 2015, Williams filed his Ex Parte Motion for Turnover and Appointment
         of Receiver Pursuant to § 31.002 of the Texas Civil Practice & Remedies Code in Cause
         No. 2012-53113, Kyle Williams v. Gary Laughlin, in the 129th District Court of Harris
         County, Texas (“State Court Receivership Suit”).23

     14. On December 7, 2015, Williams succeeded in the State Court Receivership Suit and a re-
         ceiver was appointed.24

     15. On December 15, 2015, an interest in the Farris Note was claimed by the receiver and
         subjected to the receiver’s authority.25 Notice was issued.26

     16. On May 20, 2017, Ken Farris died and his interest in the Property passed pursuant to a
         family settlement agreement, giving Penney Elaine Farris, Matthew Farris, and Patrick
         Farris (“Defendants”) an interest in the Property.27

     17. On April 12, 2018, Defendants filed suit in the 253rd District Court of Chambers County,
         Texas, to, inter alia, quiet title to the Property in Defendants in Cause No. 18DCV0252,
         Penney Farris, et al v. Kyle Williams, et al.28

     18. On April 11, 2019, the state court receiver filed another suit in state court alleging that

16
   ECF No. 34 Ex. 18, at 1 (referencing Cause #2012-53113; Kyle Williams v. Gary Laughlin, in the 129th District
Court, Harris County, Texas, which was not provided by Plaintiffs as an exhibit).
17
   ECF No. 28 at 4; ECF No. 35 at 4; ECF No. 34 Ex. 8.
18
   ECF No. 28 at 4; ECF No. 35 at 4.
19
   ECF No. 34 Ex. 17, at 23.
20
   ECF No. 28 at 4; ECF No. 35 at 5.
21
   ECF No. 35 at 5; ECF No. 34 Ex. 14, at 1.
22
   ECF No. 28 at 4; ECF No. 35 at 5–6; ECF No. 34 Ex. 15.
23
   ECF No. 28 at 5; ECF No. 26 Ex. 15.
24
   ECF No. 28 at 5; ECF No. 35 at 4; ECF No. 34 Ex. 18.
25
   ECF No. 28 at 5; ECF No. 35 at 4; ECF No. 26 Ex. 17. Stephen Mendel replaced the original receiver, Lisa White
Watkins, in January 2016.
26
   ECF No. 26 Ex. 17.
27
   ECF No. 28 at 5–6.
28
   ECF No. 28 at 6 (citing ECF No. 26 Ex. 19).
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 6 of 48




        Laughlin’s conveyance of the Property to the Farrises was fraudulent.29

     19. On May 16, 2019, Plaintiffs filed their chapter 13 bankruptcy petition.30

     B. Procedural History
        Williams, and as next friend for Renee Arcemont Williams,31 Plaintiffs in this case, filed

the instant adversary proceeding (“Complaint”).32 In the Complaint, Plaintiffs pled the following

causes of action: (1) turnover pursuant to 11 U.S.C. § 542(a); (2) fraudulent transfer; and (3) ob-

jection to claim against Penney Elaine Farris, Matthew Farris, Patrick Farris, and Gary Lynn

Laughlin33 Gary Lynn Laughlin never filed a response to Plaintiffs’ Complaint nor did he make

an appearance in this case. Defendants, which solely include Penney Elaine Farris, Matthew Far-

ris, and Patrick Farris for purposes of this Memorandum Opinion, filed an answer, and asserted

the following counterclaims: (1) quiet title; (2) slander of title; (3) tortious interference with con-

tractual relations; and (4) request for declaratory judgment.34 Plaintiffs never filed an answer to

Defendants’ counterclaims.

        On November 16, 2020, Defendants timely filed their Motion for Partial Summary Judg-

ment (“Motion”),35 memorandum of law supporting that motion,36 and a statement of facts undis-

puted by Defendants.37         On December 16, 2020, Plaintiffs timely filed their response to




29
   ECF No. 35 at 7.
30
   Citations to Debtor Kyle Kincaid Williams’s Bankruptcy case, 19-32784, shall take the form “Bankr. ECF No. —
.” Bankr. ECF No. 1. Plaintiff Renee Arcemont Williams was dismissed from the bankruptcy case on September 4,
2019. Bankr. ECF No. 49.
31
   Debtor and Renee Arcemont Williams are a married couple. Plaintiffs’ Complaint indicates that the money embez-
zled by Laughlin was community property. ECF No. 4 at 4.
32
   ECF No. 4
33
   Id.
34
   ECF No. 17.
35
   ECF No. 26.
36
   ECF No. 27.
37
   ECF No. 28.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 7 of 48




Defendants’ Motion,38 a brief in opposition,39 exhibits in support,40 and their own statement of

facts.41 Plaintiffs also filed a response to Defendants’ statement of undisputed facts42 and later

amended that response.43

                                        II. Jurisdiction and Venue

         This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its jurisdic-

tion in accordance with Southern District of Texas General Order 2012–6.44 While bankruptcy

judges can issue final orders and judgments for core proceedings, absent consent, they can only

issue reports and recommendations for non-core proceedings.45 Plaintiffs’ causes of action under

11 U.S.C. §§ 542(a), 544(b)(1), and 548 arise under title 11 and Plaintiffs’ fraudulent transfer

claims under the Texas Uniform Fraudulent Transfer Act arise in a case under title 11.46 Plaintiffs’

claims are core proceedings pursuant to 28 U.S.C. § 157(b)(2)(A), (E), and (H). Conversely, De-

fendants’ counterclaims to quiet title and seek declaratory judgment under the Texas Declaratory

Judgment Act, are “related to a case under title 11” and non-core because they do not invoke a

substantive right created by the Bankruptcy Code and could exist outside of bankruptcy.47 To

issue a final order as to Defendants’ counterclaims, both parties must consent to this Court doing

so.



38
   ECF No. 29.
39
   ECF No. 32.
40
   ECF No. 34.
41
   ECF No. 35.
42
   ECF No. 30.
43
   ECF No. 33.
44
   In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
45
   See 28 U.S.C. §§ 157(b)(1), (c)(1); see also, e.g., Stern v. Marshall, 564 U.S. 462, 480 (2011); Wellness Int’l Net-
work, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015).
46
   See 28 U.S.C. § 157(b)(1).
47
   United States Brass Corp. v. Travelers Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 304 (5th
Cir. 2002); see also Wood v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987) (“If the proceeding does not invoke
a substantive right created by the federal bankruptcy law and is one that could exist outside of bankruptcy, it is not a
core proceeding; it may be related to the bankruptcy because of its potential effect, but under section 157(c)(1) it is
an “otherwise related” or non-core proceeding.”).
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 8 of 48




         Pursuant to Federal Rule of Bankruptcy Procedure 7008, “[i]n an adversary proceeding

before the bankruptcy court, the complaint, counterclaim, cross-claim, or third-party complaint

shall contain a statement that the pleader does or does not consent to entry of final orders or judg-

ment by the bankruptcy court.” Here, Plaintiffs consented to the entry of final orders and judg-

ments in their Complaint, adhering to Rule 7008.48 Defendants consented to this Court’s jurisdic-

tion and entry of final orders in their Motion.49 In response to Defendants’ Motion, however,

Plaintiffs challenged the jurisdiction of this Court and its authority to enter a final order solely as

to Defendants’ counterclaims, providing no support for their proposition that this Court lacks ju-

risdiction or the authority to enter a final order or judgment.50 Despite that challenge, Plaintiffs

never filed a notice withdrawing their original consent to entry of final orders or judgments by this

Court. Accordingly, the parties consented, and this Court has the constitutional authority to enter

a final judgment.

         Alternatively, even if Plaintiffs did not explicitly consent, they impliedly consented to ad-

judication of this dispute by this Court, giving this Court the constitutional authority to enter a

final judgment as to Defendants’ counterclaims.51 First, this Court ordered the parties to enter a

Notice of Consent or Non-Consent as to this Court’s entry of final orders or judgments on non-

core matters no later than April 9, 2020.52 Neither party filed such notice by the deadline. Second,

Plaintiffs filed their Complaint in this Court challenging Defendants’ interest in the Property and

appeared before this Court for two hearings before making any indication that they did not consent



48
   ECF No. 4.
49
   ECF No. 27
50
   ECF No. 29 at 2; ECF No. 32 at 8.
51
   Sharif, 135 S. Ct. at 1947 (“Sharif contends that to the extent litigants may validly consent to adjudication by a
bankruptcy court, such consent must be expressed. We disagree. Nothing in the Constitution requires that consent to
adjudication by a bankruptcy court be express. Nor does the relevant statute, 28 U.S.C. § 157, mandate express con-
sent . . . .”).
52
   ECF No. 22.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 9 of 48




to entry of a final order or judgment on non-core matters by this Court.53 Third, after Defendants

detailed their counterclaims in their answer to Plaintiffs’ Complaint,54 Plaintiffs and Defendants

filed a joint discovery plan wherein Plaintiffs asserted federal jurisdiction pursuant to 28 U.S.C.

§§ 157(a) and 1334, raising no challenges to this Court’s jurisdiction over Defendants’ counter-

claims.55 Plaintiffs failure to file their Notice of Consent or Non-Consent by the deadline pre-

scribed and their appearances and actions before this Court without objecting to this Court’s con-

stitutional authority to enter a final order or judgment constitutes implied consent.

         Nevertheless, adjudication of Defendants’ Motion for Partial Summary Judgment only re-

quires this Court to enter an interlocutory order, not a final order or judgment, because “[a] partial

summary judgment is an interlocutory motion, and the constitutional limitations on the Court’s

authority to enter final judgments are not implicated.”56 This Court may enter an interlocutory

order even where the Court does not have authority to issue a final order or judgment.57

         Finally, venue is governed by 28 U.S.C. §§ 1408 and 1409. Venue is proper because the

Court is currently presiding over Plaintiff Kyle Williams’s underlying bankruptcy.58

                                       III. Evidentiary Objections

         In support of their Motion, Defendants submitted twenty-five exhibits for this Court’s re-

view.59 Plaintiffs object to Defendants’ exhibits number 7 and 21.60 As to Defendants’ Exhibit 7,




53
   See ECF Nos. 4, 13, 21.
54
   ECF No. 17.
55
   ECF No. 19 at 4.
56
   Olstowski v. Petroleum Analyzer Co. (In re Atom Instrument Corp.), 478 B.R. 252, 255 (Bankr. S.D. Tex. 2012)
(citing West v. Peterson (In re Noram Res., Inc.), 2012 Bankr. LEXIS 2991, at *3–4 (Bankr. S.D. Tex. July 2, 2012)).
57
   In re Atom Instrument Corp., 478 B.R. at255. The Advisory Committee Notes to Rule 60(b) of the Federal Rules
of Civil Procedure explain that “interlocutory judgments are not brought within the restrictions of this rule, but rather
they are left subject to the complete power of the court rendering them to afford such relief from them as justice
requires.” FED. R. CIV. P. 60(b) advisory committee's note.
58
   See Bankr. ECF No. 1.
59
   ECF No. 27 at 3–4.
60
   ECF No. 32 at 7.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 10 of 48




Plaintiffs contend that the exhibit is not the best evidence because the exhibits attached to the

original proof of claim are not included, making the exhibit incomplete.61 Plaintiffs submit Plain-

tiffs’ Exhibit 6 as a complete rendition of the proof of claim filed as Defendants’ Exhibit 7.62 In

their sur-reply, Defendants do not address Plaintiffs’ objection to Defendants’ Exhibit 7.63 Nev-

ertheless, Plaintiffs misunderstand the best evidence rule. Federal Rule of Evidence 1002 says

“[a]n original writing, recording, or photograph is required in order to prove its content unless

these rules or a federal statute provides otherwise.” Here, Plaintiffs’ objection is not that Defend-

ants must submit the original proof of claim because they are trying to prove the content of that

claim. Thus, the best evidence rule is not implicated. At best, Federal Rule of Evidence 106 is

implicated but not asserted. Plaintiffs’ objection is overruled. Defendants’ Exhibit 7 is admitted.

        Plaintiffs also object to Defendants’ Exhibit 21, which is the court reporter’s record of a

summary judgment hearing in case number 18DCV0252 in the 253rd District Court in Chambers

County, Texas.64 Plaintiffs argue that the exhibit is hearsay, irrelevant, and merely attorneys’ ar-

guments, not evidence.65 Defendants counter that the exhibit is not offered for the attorneys’ ar-

guments made at trial, but rather for the judge’s ruling on the record.66 Defendants contend that

the exhibit is a certified transcript of a court proceeding that is relevant because it shows that a

state court already decided that the Property was Laughlin’s homestead and that therefore, the

Plaintiffs’ judgment lien did not attach when the Property was sold to the Farrises.67

        Plaintiffs’ first ground for objection is that Defendants’ Exhibit 21 is not relevant, and




61
   Id.
62
   Id.
63
   ECF No. 43 at 2.
64
   ECF No. 32 at 7; ECF No. 26 Ex. 21.
65
   ECF No. 32 at 7.
66
   ECF No. 43 at 2.
67
   Id.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 11 of 48




Plaintiffs cite to Federal Rule of Civil Procedure 402.68 Plaintiffs argue that the exhibit is “inflam-

matory and irrelevant to any issue in the case at bar and it has no relevance under any theory pled

by Defendants.”69 Defendants counter that the exhibit is relevant because it demonstrates that a

court has already decided the Property was Laughlin’s homestead and that the Plaintiffs’ judgment

lien did not attach when the Property was sold to the Farrises.70

        Federal Rule of Evidence 401 says that evidence is relevant if it tends to make a fact more

or less probable than it would be without the evidence and the fact is one of consequence in deter-

mining the action. Whether the Property was Laughlin’s homestead at the time he sold it to the

Farrises is at the heart of this case. The issue is that Defendants’ Exhibit 21 does not make it more

or less probable that the Property was Laughlin’s homestead. This Court is not bound by the

factual findings of another court.71 Moreover, Defendants never cite to Exhibit 21 in their Motion,

their statement of facts, or their sur-reply to Plaintiffs’ response to their Motion.72 Accordingly,

because Defendants’ Exhibit 21 in no way makes it more or less probable that the Property was

Laughlin’s homestead and that Plaintiffs’ judgment lien attached to the Property, particularly

where Defendants have not used it to support either of those contentions, Plaintiffs’ objection to

Defendants’ Exhibit 21 is sustained. Defendants’ Exhibit 21 is not admitted. This Court need not

address Plaintiffs’ other two grounds for objection to Defendants’ Exhibit 21. Pursuant to Federal

Rule of Evidence 402, irrelevant evidence in not admissible. Analyzing the other two grounds

would be futile.

                                IV. Summary Judgment Standard




68
   ECF No. 32 at 7.
69
   ECF No. 45 at 2.
70
   ECF No. 43 at 2.
71
   In re: HL Builders, LLC, 2020 WL 6390103, at *5 (Bankr. S.D. Tex. Oct. 30, 2020).
72
   See ECF Nos. 17, 27, 43.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 12 of 48




      A. Federal Rule 56(c)

         The Court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”73 A

genuine dispute of material fact exists if the fact at issue could affect the outcome of the case and

based on the evidence, a reasonable jury could return a verdict for the non-moving party.74 A

movant asserting that a fact cannot be genuinely disputed must cite to particular parts of material

in the record evidencing that no genuine dispute is present, or show that an adverse party cannot

produce admissible evidence to support that fact.75 While the Court may consider other materials

in the record, it need only consider those actually cited.76

     B. Burdens of Proof

          In a motion for summary judgment, “[t]he movant bears the burden of identifying those

portions of the record it believes demonstrate the absence of a genuine issue of material fact.”77

Where the nonmoving party has the burden of proof at trial, the movant must show the court that

the nonmoving party lacks evidence of one or more material elements of its case.78 This does not

require the movant to negate the elements of the nonmovant’s case—demonstrating the absence

of evidence suffices.79 If the movant fails to meet this burden, the summary-judgment motion

must be denied.80 Conversely, if the movant succeeds in showing a lack of evidence, then the




73
   FED. R. CIV. P. 56(a); see Washington v. Allstate Ins. Co., 901 F.2d 1281, 1286 (5th Cir. 1990) (citing Waltman v.
International Paper Co., 875 F.2d 468, 474 (5th Cir. 1989)).
74
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
75
   Prescott v. Wells Fargo Bank, N.A. (In re Prescott), 607 B.R. 288, 294 (Bankr. S.D. Tex. 2019) (citing FED. R. CIV.
P. 56(c)(1)).
76
   Id. (citing FED. R. CIV. P. 56(c)(3)).
77
   Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317,
322–25 (1986)).
78
   See Celotex Corp., 477 U.S. at 325.
79
   See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005).
80
   United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (citing Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994)).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 13 of 48




nonmoving party “must identify specific evidence in the summary judgment record demonstrating

that there is a material fact issue concerning the essential elements of its case for which it will bear

the burden of proof at trial.”81 A court is not to weigh evidence, assess its probative value, or

resolve factual disputes, but it must construe the evidence in the light most favorable to the non-

moving party.82

                                                 V. Analysis

         The parties’ dispute centers around property located at 9706 Ellen Street, Baytown, Cham-

bers County, Texas 77521, and a bankruptcy judgment against the original owner of the Property,

Gary Laughlin, in favor of Plaintiffs. The parties disagree as to whether the Property qualified as

Laughlin’s homestead and passed to Defendants free and clear of Plaintiffs’ judgment lien when

the Property was deeded to Penney Farris and her late husband, Ken Farris.

         It is important to note that there are two judgment liens based on the soured business rela-

tionship between Williams and Laughlin—the Abstract of Judgment and the Bankruptcy Court

Judgment. Hereafter, reference to “Plaintiffs’ judgment lien” pertains only to the Abstract of Judg-

ment. Defendants contend that the Bankruptcy Court Judgment was not abstracted or recorded in

Chambers County.83 Plaintiffs dispute that assertion and respond that the Bankruptcy Court Judg-

ment incorporated the Abstract of Judgment, which was recorded in Chambers County on July 20,

2009.84 The Bankruptcy Court Judgment, submitted by both parties as evidence, does not reflect

that it was recorded in Chambers County.85

         Texas Property Code section 52.007 permits the recording and indexing of an abstract of



81
   Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1429 (5th Cir. 1996) (en banc)).
82
   Williams v. Time Warner Operation, Inc., 98 F.3d 179, 181 (5th Cir. 1996).
83
   ECF No. 28 at 4, ¶ 18; see also ECF No. 26 Ex. 8.
84
   ECF No. 30 at 3–4, ¶ 18 (citing ECF No. 34 Ex. 7).
85
   ECF No. 26 Ex. 8; ECF No. 34 Ex. 7.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 14 of 48




judgment rendered in Texas by a federal court, creating a lien on the real property of a defendant

located in the county in which the abstract is recorded.86 Under Texas law, the Bankruptcy Court

Judgment itself needed to be recorded in Chambers County.87 The Bankruptcy Court Judgment

was not somehow recorded there merely by its incorporation of the Abstract of Judgment that was

recorded nearly three years before the Bankruptcy Court Judgment. The Bankruptcy Court Judg-

ment was domesticated in Harris County, Texas, on September 12, 2012,88 but the Property is not

located in Harris County. Therefore, the only lien at issue in this case is the one created by the

Abstract of Judgment.

     A. Whether Defendants are entitled to summary judgment

         Defendants move for partial summary judgment as to two of Plaintiffs’ claims, turnover pur-

suant to 11 U.S.C. § 542(a) and avoidance of a fraudulent transfer pursuant to 11 U.S.C.

§ 544(b)(1), 11 U.S.C. § 548, and Texas Business and Commerce Code sections 24.005(a) and

24.006(a)–(b). Defendants also seek partial summary judgment on their counterclaims to quiet

title to the Property and a declaratory judgment that Defendants are the owners of the Property,

free and clear of Plaintiffs’ claims.89

         Plaintiffs bear the burden of proof at trial for turnover pursuant to § 54290 and fraudulent

transfer pursuant to §§ 544(b)(1) and 548, and Texas Business and Commerce Code sections

24.005(a) and 24.006(a)–(b). 91 Defendants, therefore, must show the absence of a genuine issue



86
   Tanner v. McCarthy, 274 S.W.3d 311, 318 (Tex. App.—Houston [1st Dist.] 2008, no pet.).
87
   TEX. PROP. CODE § 52.007.
88
   ECF No. 34 Ex. 18, at 1.
89
   ECF No. 27 at 2, ¶ 6.
90
   See Turner v. Avery, 947 F.2d 772, 774 (5th Cir. 1991).
91
    In re Donnell, 357 B.R. 386, 396 (Bankr. W.D. Tex. 2006) (“The burden of proof in such an action lies with the
party seeking turnover.”) (citing Turner, 947 F.2d at 774 (finding that the burden of proof was on the trustee as the
representative of the bankruptcy estate in the turnover action)); Jenkins v. Chase Home Mortg. Corp. (In re Maple
Mortg.), 81 F.3d 592, 596 (5th Cir. 1996) (“[T]he trustee has the burden of proving the elements of a fraudulent
transfer.”) (citing In re McConnell, 934 F.2d 662, 665 n.1 (5th Cir. 1991)).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 15 of 48




of disputed fact as to one or more material elements of Plaintiffs’ claims that entitles Defendants

to judgment as a matter of law.92 If successful, the burden shifts to Plaintiffs to identify specific

record evidence and articulate precisely how that evidence supports Plaintiffs’ claims, to defeat

summary judgment.93

         1. Plaintiffs’ claim for turnover pursuant to 11 U.S.C. § 542

         Section 542(a) provides:

         an entity . . . in possession, custody, or control, during the case, of property that the
         trustee may use, sell, or lease under section 363 of this title, or that the debtor may
         exempt under section 522 of this title, shall deliver to the trustee, and account for,
         such property or the value of such property, unless such property is of inconsequen-
         tial value or benefit to the estate.94
Under § 363, “[t]he trustee . . . may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” Property of the estate is defined by § 541 and includes “all legal or equi-

table interests of the debtor in property as of the commencement of the case.” Property interests

held by a debtor at the time of filing are determined by reference to state law.95 Federal bankruptcy

law establishes the extent to which those state property rights are property of the estate.96

         As discussed more fully below, Plaintiffs claim the Property is part of Plaintiff Kyle Wil-

liams’s bankruptcy estate pursuant to § 541 because Laughlin’s homestead protection never ex-

tended to the entire Property or, in the alternative, Laughlin waived or abandoned his homestead.97

Plaintiffs also claim that Laughlin never used the proceeds from the sale thereof to purchase


92
   See Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017).
93
   See Matson v. Sanderson Farms, Inc., 388 F. Supp. 3d 853, 869 (S.D. Tex. 2019) (quoting Willis v. Cleco Corp.,
749 F.3d 314, 317 (5th Cir. 2014)).
94
   11 U.S.C. § 542(a).
95
   Burrell v. Auto-Pak-USA, Inc. (In re Burrell), 2012 U.S. Dist. LEXIS 121323, at *16 (S.D. Tex. Aug. 27, 2012)
(citing Butner v. United States, 440 U.S. 48, 55 (1979) (“Property interests are created and defined by state law.”)).
Butner was a ruling pre-BAPCPA so was superseded by statute, but courts have consistently cited it for the proposition
that property interests are determined based on state law unless there is controlling federal law. See UTSA Apts. L.L.C.
v. UTSA Apts. 8, L.L.C. (In re UTSA Apts. 8, L.L.C.), 886 F.3d 473, 487 (5th Cir. 2018).
96
   In re Burrell, 2012 U.S. Dist. LEXIS 121323, at *16 (citing Mitchell v. BankIllinois (In re Mitchell), 316 B.R. 891,
896 (S.D. Tex. 2003)).
97
   ECF No. 4 at 7–8; ECF No. 32 at 16–17.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 16 of 48




another homestead.98 Those alleged facts, Plaintiffs contend, allowed Plaintiffs’ judgment lien to

attach to the Property.99 The Farrises,100 they continue, purchased the Property with actual or

constructive notice of the judgment lien and thus, purchased the Property subject thereto.101 De-

fendants counter that Laughlin established his homestead rights by filing the appropriate home-

stead exemption documents and occupying the Property until shortly after he conveyed it to the

Farrises.102 Defendants conclude that the Property passed to the Farrises free and clear of Plain-

tiffs’ judgment lien.103

             a. Homestead character of the Property

                 i. Whether the Property was validly exempt under Texas homestead laws

        In their Motion, Defendants contend that Laughlin continuously maintained his homestead

exemption and cite Hankins for the proposition that “[a] judgment debtor may sell a homestead

‘and pass title free of any judgment lien, and the purchaser may assert that title against the judg-

ment creditor.’”104 Because the Property was protected by Laughlin’s homestead exemption at all

times, Defendants maintain that they own the Property free and clear of any interest Plaintiffs

claim to have.105

        Plaintiffs respond that Laughlin’s homestead exemption should be denied because although

Texas homestead protections are vast, they are “not a sanctuary for crooks and embezzlers.”106

Plaintiffs allege that beginning in 2005, Laughlin and Williams worked together for several years


98
   ECF No. 4 at 7–8; ECF No. 32 at 16–17.
99
   ECF No. 4 at 7–8; ECF No. 32 at 16–17.
100
    The Property was originally purchased by Penney and Ken Farris. Subsequently, Ken Farris died and the Defend-
ants, who include Ken Farris’s wife Penney Farris, and his two sons, Matthew and Patrick Farris, became the joint
owners of the Property.
101
    ECF No. 4 at 8.
102
    ECF No. 27 at 6–7, 9.
103
    ECF No. 27 at 6–7.
104
    Id. at 7 (citing Hankins v. Harris, 500 S.W.3d 140, 145 (Tex. App.—Houston [1st Dist.] 2016, pet. denied)).
105
    ECF No. 27 at 6–7.
106
    ECF No. 32 at 13.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 17 of 48




undertaking damage abatement work, during which time Laughlin unlawfully took funds belong-

ing to Plaintiffs.107 A finding, they allege, made by the jury in the State Court Action and the

Bankruptcy Court Judgment.108 Laughlin, Plaintiffs continue, used those embezzled funds to help

acquire the Property, pay the mortgage on the Property, and make improvements to the Property

by constructing a pool and deck.109 Citing several cases, Plaintiffs argue that homestead protection

can never shelter fraudulently acquired funds and therefore urge this Court to impose a construc-

tive trust or equitable lien on the Property and proceeds from the sale of the Property to the Far-

rises.110

         As movants, Defendants bear the initial burden to show the court that there is no eviden-

tiary support for one or more material elements of Plaintiffs’ claim for turnover pursuant to 11

U.S.C. § 542.111 An essential element of Plaintiffs’ claim for turnover is that the Property is prop-

erty of the estate pursuant to 11 U.S.C. § 541 and subject to turnover. Defendants offer an authen-

ticated appraisal from the Chambers County Appraisal District purporting to show that the Prop-

erty was owned by Gary Laughlin and classified as a homestead for the 2005 to 2015 tax years.112

That document constitutes prima facie evidence that Laughlin’s homestead exemption was

valid.113 Additionally, Defendants highlight Penney Farris’s deposition testimony that Laughlin


107
    ECF No. 35 at 2. Plaintiffs plead that these funds were community property of Kyle Williams and Renee Arcemont
Williams.
108
    Id. (citing ECF No. 34 Ex. 3, at 6–8); see also ECF No. 34 Ex. 3, at 1–2 (offering the Bankruptcy Court’s Final
Judgment, “finding specifically that the standards for non-dischargeability have been met for embezzlement pursuant
to 11 U.S.C. § 523(a)(4) and that the standards for non-dischargeability have been met for willful injury pursuant to
11 U.S.C. § 523(a)(6).”).
109
    ECF No. 32at 15–16.
110
    ECF No. 32 at 15–19 (citing First State Bank of Ellinger v. Zelesky, 262 S.W. 190 (Tex. Civ. App.—Galveston
1924); Bramson v. Standard Hardware, 874 S.W.2d 919, 928 (Tex. App.—Fort Worth 1994, writ denied); Gamble-
Ledbetter v. Andra Group, L.P., 419 B.R. 682, 700–03 (Bankr. E.D. Tex. 2009); Smith v. Green, 243 S.W. 1006,
1007–08 (Tex. App.—Amarillo 1992, writ ref’d); Baucum v. Texam Oil Corp., 423 S.W.2d 434, 442 (Tex. Civ.
App.—El Paso 1967, writ ref’d n.r.e.); Bush v. Gaffney, 84 S.W.2d 759, 762 (Tex. Civ. App.—San Antonio 1935, no
writ)).
111
    See Celotex Corp., 477 U.S. at 325.
112
    ECF No. 26 Ex. 3.
113
    See In re Michelena, 620 B.R. 570, 578 (Bankr. S.D. Tex. 2020).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 18 of 48




was living on the Property when the Farrises viewed it before purchasing the Property and that

there was furniture and personal belongings in the house.114 Penny Farris also testified that Laugh-

lin continued to live at the Property for about a month after the sale was finalized.115 And, De-

fendants show that Williams recognized the homestead nature of the Property in the State Court

Receivership Suit and interrogatories answered during discovery in this case.116

         Although the evidence is scant, Defendants have successfully demonstrated that Laughlin’s

homestead exemption was valid and co-extensive with the value of the Property. As Defendants

correctly articulate, judgment liens on a Texas homestead are generally invalid pursuant to the

Texas Constitution,117 preventing Plaintiffs’ judgment lien from attaching to the Property. Thus,

the burden shifts to Plaintiffs to identify specific record evidence demonstrating that there is a

genuine issue of material fact for trial concerning the Property’s homestead character.118 Plaintiffs

challenge Laughlin’s homestead exemption on the Property on the basis that Laughlin allegedly

used fraudulently obtained funds to acquire the Property, pay the mortgage on the Property, and

improve the Property.119 Plaintiffs correctly point out that Texas law prevents a homestead ex-

emption from attaching to a portion of a property purchased, paid for, or improved with unlawfully

obtained funds.120 Relevant Texas case law holds that “the homestead protection afforded by the

Texas Constitution was never intended to protect stolen funds.”121 “Stolen funds used for the



114
    ECF No. 26 Ex. 22, at 11:12–12:1; 17:14–24; 26:2–18.
115
    Id. at 27:2–14.
116
    ECF No. 27 at 12–13, ECF No. 26, Exs. 15, 23.
117
    United States v. Johnson, 160 F.3d 1061, 1064 (5th Cir. 1998) (quoting TEX. CONST. art. XVI § 50).
118
    Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007) (“If the movant satisfies its initial burden of demonstrating
the absence of a material fact issue, then ‘the non-movant must identify specific evidence in the summary judgment
record demonstrating that there is a material fact issue concerning the essential elements of its case for which it will
bear the burden of proof at trial.’”) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996)
(en banc).
119
    ECF No. 32 at 15–16.
120
    Id. at 13–14.
121
    Bransom, 874 S.W.2d at 928 (citing Pace v. McEwen, 617 S.W.2d 816, 818 (Tex. Civ. App.—Houston [14th Dist.]
1981, no writ)).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 19 of 48




purchase of a homestead or improvement of an existing homestead can never acquire homestead

rights as they are held in trust for the rightful owners of the funds.”122 That fraudulent use, Plain-

tiffs claim, entitles them to an equitable lien or constructive trust on the Property.123

        As a preliminary matter, Plaintiffs did not request the imposition of an equitable lien or

constructive trust in their Complaint.124 Plaintiffs’ response to Defendants’ Motion is not the ap-

propriate place to request additional relief. The arguments regarding Plaintiffs’ request for impo-

sition of a constructive trust or equitable lien will not be addressed by this Court as those arguments

in no way impact whether Plaintiffs are entitled to such relief. Plaintiffs’ failure to request that

relief in their Complaint precludes consideration of such relief.

        Moreover, Plaintiffs provide no evidence that the Property was acquired with wrongfully

obtained funds, and based on the timeline detailed above, no fraudulently obtained funds could

have been used to acquire the Property. The Property was purchased in 2002 and a loan was

obtained to build a home on the Property in 2004,125 before Laughlin and Williams engaged in a

business relationship in 2005.126 All that remains for consideration is whether embezzled funds

were used by Laughlin for mortgage payments and to construct a pool on the Property.

        To establish that fraudulent funds were used to pay down the mortgage on the Property,

Plaintiffs submit a copy of Laughlin’s bankruptcy schedules, reflecting a secured claim of

$265,472.36 on the Property127 and the HUD settlement statement generated when Laughlin sold

the Property to the Farrises reflecting what Plaintiffs classify as “the balance of the lien on the first

mortgage on the Property” in the amount of $237,008.42.128 Finding the difference between those


122
    Id. (citing Zelesky, 262 S.W. at 192).
123
    ECF No. 32 at 18–19.
124
    ECF No. 4.
125
    ECF No. 28 at 2 (citing ECF No. 26 Exs. 1, 2); see also ECF No. 26 at 4–5.
126
    ECF No. 35 at 2.
127
    ECF No. 34 Ex. 5.
128
    Id. Ex. 14.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 20 of 48




two amounts, Plaintiffs conclude that “Laughlin paid off $28,463.94 of the principle [sic] on the

first mortgage on the Property with embezzled funds” between August 21, 2009, when Laughlin

was in bankruptcy, and April 14, 2015, the date the Property was sold to the Farrises.129 The HUD

statement actually describes the $237,008.42 line item as “Owner finance/Wrap,” not a first mort-

gage.130 However, Defendants agree that the balance owed on Laughlin’s mortgage at the time of

the sale was $237,008.42131 and under Texas law, a wraparound note typically includes the prin-

cipal amount of underlying senior notes.132

        Plaintiffs also argue that the pool and deck on the Property were constructed with funds

belonging to Plaintiffs shortly before Laughlin filed for bankruptcy, evidenced by an affidavit by

Plaintiffs’ attorney, H. Brad Parker, declaring that a pool was built on the Property before Laugh-

lin’s bankruptcy case was filed,133 an authenticated appraisal by the Chambers County Appraisal

District reflecting the addition of a pool on the Property,134 and Laughlin’s bankruptcy schedules,

which do not list any creditors or pre-petition debt from the pool installation.135 Plaintiffs contend

that the Chambers County Appraisal District added the pool to the appraisal in 2010 for the tax

year 2009.136 That is not what the document reflects, however. The pool is listed on the appraisal

for the tax year 2010 and specifically indicates that it was built in 2010.137

        Defendants counter that Plaintiffs offer no admissible evidence that embezzled funds were

used to pay Laughlin’s mortgage or construct a pool and deck.138 Defendants, on the other hand,



129
    ECF No. 45 at 3–4.
130
    ECF No. 34 Ex. 5.
131
    ECF No. 28 at 4.
132
    Summers v. Consolidated Capital Special Trust, 1990 Tex. LEXIS 38, at *7 (Tex. 1990).
133
    ECF No. 34 Ex. 22, at 3.
134
    Id. Ex. 17 at 14.
135
    ECF No. 32 at 17; ECF No. 34 Ex. 5.
136
    ECF No. 32 at 16–17.
137
    ECF No. 34 Ex. 17, at 14.
138
    ECF No. 43 at 5.
           Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 21 of 48




offer Williams’s deposition testimony that he did not know how Laughlin paid for the pool or

whether it was paid for by Melanie Laughlin as evidence that Plaintiffs’ postulations about how

embezzled funds were spent is pure speculation.139

           Plaintiffs failed to satisfy their burden to raise specific evidence demonstrating that Laugh-

lin used embezzled funds to pay his mortgage and improve the Property. The evidence Plaintiffs

offer does establish that Laughlin paid down the principal balance on his mortgage by $28,463.94

from August 2009 to April 2015, but Plaintiffs offer nothing demonstrating that embezzled funds

can be traced to Laughlin’s mortgage payments. As for the pool, the bankruptcy schedules, affi-

davit, and appraisal submitted by Plaintiffs establish that a pool was built around 2009 or 2010,

but again, there is no evidence that embezzled funds were traced to the construction of the pool.

           Importantly, Federal Rule of Civil Procedure 56(d) governs situations where facts are un-

available to nonmovants. That Rule requires a nonmovant to show “by affidavit or declaration

that, for specified reasons, it cannot present facts essential to justify its opposition.” Plaintiffs have

not offered such affidavit or declaration. Plaintiffs merely argue that “most embezzlers do not

provide a road map showing the use of monies that they have embezzled.”140 Where Plaintiffs do

not provide specific evidence to establish that embezzled funds can be traced to house payments

and property improvements, there is no genuine material dispute as to whether Laughlin’s home-

stead exemption covered the entire Property. Absent a genuine dispute as to the homestead char-

acter of the Property, Plaintiffs likewise cannot establish that there is a genuine dispute of material

fact as to whether the Property is property of Williams’s bankruptcy estate. The entirety of the

Property was Laughlin’s homestead when he conveyed it to the Farrises and under Texas law,




139
      Id. (citing ECF No. 34 Ex. 24, at 64:9–14).
140
      ECF No. 45 at 3.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 22 of 48




when Laughlin sold the Property, he passed title free of Plaintiffs’ judgment lien, and the Farrises

can assert that title against Plaintiffs.141

             b. Homestead forfeiture by abandonment or alienation

                 i. Whether Laughlin forfeited the homestead character of the Property by aban-
                    donment
        Plaintiffs alternatively argue that both Melanie and Gary Laughlin abandoned their home-

stead exemption right in the Property, allowing Plaintiffs’ judgment lien to attach.142 Defendants

bear the burden of directing this Court to an absence of evidence in the record demonstrating that

Gary and Melanie Laughlin abandoned the homestead. If Defendants meet that burden, the burden

shifts to Plaintiffs to submit competent evidence that a genuine issue exists as to whether the Prop-

erty lost its homestead character by abandonment.

        “Once property has been dedicated as a homestead, it can only lose such designation by

abandonment, alienation, or death.”143 Abandonment requires that one offer “competent evidence

that clearly, conclusively, and undeniably shows that the homestead claimant moved with the in-

tention of not returning to the property.”144 Texas law unequivocally requires “undeniably clear”

evidence “beyond almost the shadow at least (of) all reasonable ground of dispute, that there has

been a total abandonment with an intention not to return and claim the exemption.”145 Addition-

ally, “to be an abandonment that would subject the homestead property to seizure and sale, there

must be voluntary leaving or quitting of the residence.”146



141
    Hankins, 500 S.W.3d at 145.
142
    ECF No. 4 at 8.
143
    Wilcox, 103 S.W.3d at 472 (citing Garrard v. Henderson, 209 S.W.2d 225, 229 (Tex. Civ. App.—Dallas 1948, no
writ)).
144
    Marincasiu, 441 S.W.3d at 561 (internal marks omitted) (citing Taylor v. Mosty Bros. Nursery, Inc., 777 S.W.2d
568, 569 (Tex. App.—San Antonio 1989, no hist.)); see also, e.g., TEX. CONST. art. 16, § 50; TEX. PROP. CODE
§ 41.001.
145
    Florey v. Estate of McConnell, 212 S.W.3d 439, 444 (Tex. App.—Austin 2006, pet. denied) (quoting Burkhardt v.
Lieberman, 159 S.W.2d 847, 852 (Tex. 1942)).
146
    Id. (citing King v. Harter, 8 S.W. 308, 309 (Tex. 1888)).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 23 of 48




        Defendants successfully demonstrate that the homestead was never abandoned by offering

an authenticated appraisal reflecting Laughlin as the owner of the Property and designating the

Property as a homestead from 2005 to 2015,147 a deed from Melanie Laughlin to Laughlin, deeding

her interest in the Property to him following their divorce,148 and deposition testimony of Penney

Farris that Laughlin had furniture and personal belongings at the Property and appeared to be living

there.149 The burden shifts to Plaintiffs to submit competent evidence that a genuine issue exists

as to whether the Property lost its homestead character by abandonment.

        Plaintiffs’ theory is that Laughlin abandoned the house by selling it to one of his alleged

creditors, Ken Farris.150 Plaintiffs offer an authenticated appraisal from the Chambers County

Appraisal District, reasoning that the Property was worth $495,160151 when Laughlin sold the

Property to the Farrises for $298,300 in April 2015.152 As part of the purchase price, the Farrises

executed a promissory note in the amount of $237,008.42 to be paid within six months of the sale,

and paid Laughlin approximately $33,613.49 cash.153 Plaintiffs also assert that Laughlin did busi-

ness, mostly on a cash basis, with Ken Farris several times in the past,154 and was indebted to Ken

Farris at the time Laughlin sold the Farrises the Property.155 To establish that Laughlin was in-

debted to Ken Farris at the time of the sale, Plaintiffs offer deposition testimony from both Penney

Farris and Williams that Laughlin once sold Ken Farris a tractor,156 Williams’s deposition testi-

mony that Laughlin and Ken Farris exchanged cash regularly allegedly because “[Laughlin] owed



147
    ECF No. 26 Ex. 3.
148
    ECF No. 26 Ex. 10.
149
    ECF No. 26 Ex. 22, at 11:12–12:1; 17:14–24; 26:2–18; 27:2–14.
150
    ECF No. 32 at 19–20.
151
    ECF No. 32 at 19 (citing ECF No. 34 Ex. 17, at 23–24).
152
    Id. (citing ECF No. 34 Ex. 14, at lines 101, 401).
153
    Id. at 23 (citing ECF No. 34 Ex. 14, at lines 207, 507, 603).
154
    Id. at 20 (citing ECF No. 34 Ex. 23, at 49:12–53:6; ECF No. 34 Ex. 24, at 38:2–41:4, 41:25–43:17).
155
    Id. at 19; ECF No. 35 at 5.
156
    ECF No. 34 Exs. 21, at 10:7–10:15, 23, at 50:1–50:19.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 24 of 48




Ken money,”157 and Penney Farris’s deposition testimony that Ken Farris made house payments

on behalf of Laughlin.158 Taken together, there is some evidence that Laughlin was indebted to

Ken Farris at the time the Property was conveyed. Even so, selling the Property at a discounted

price to pay off debt does not constitute abandonment of a Texas homestead under Texas law.

         Plaintiffs cite to a series of non-binding cases outside the Fifth Circuit for the proposition

that a debtor’s choice to transfer property to a creditor is a choice not to claim that property as

exempt, and conclude that Laughlin forfeited his homestead exemption by selling it the Farrises

for approximately $200,000 less than its fair market value.159 None of these cases interpret the

applicable Texas homestead laws, however. Plaintiffs provide no support grounded in Texas law

for their contention because none exists. Texas law is clear that a homestead may only be lost by

abandonment, alienation, or death;160 none of which involve sale of the Property to a creditor at a

discounted price.

         Plaintiffs also cite cases outside the Fifth Circuit interpreting certain provisions of the bank-

ruptcy code to support their argument that Laughlin abandoned his homestead exemption by sell-

ing the Property to Ken Farris, an alleged creditor.161 Those cases hold that a choice to transfer

exemptible property to a creditor is a choice not to claim that property as exempt.162 While that

may be true, which this Court need not decide, those cases are inapposite here. There is no evi-

dence in the record that Laughlin was a debtor in bankruptcy when he sold the Property to the




157
    ECF No. 34 Ex. 24, at 38:20–41:4.
158
    ECF No. 34 Ex. 21, at 14:5–14:17.
159
    ECF No. 32 at 21 (citing In re Richards, 92 B.R. 369, 372 (Bankr. N.D. Ind. 1988) (citing In re Kewin, 24 B.R.
158, 161 (Bankr. E.D. Mich. 1982)); Waldschmidt v. Sanders (In re Sanders), 213 B.R. 324, 329 (Bankr. M.D. Tenn.
1997)).
160
    Wilcox, 103 S.W.3d at 472 (citing Garrard, 209 S.W.2d at 229).
161
    ECF No. 32 at 21–22 (citing In re Richards, 92 B.R. at 372 (citing In re Kewin, 24 B.R. at161); In re Sanders, 213
B.R. at 329).
162
    Id.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 25 of 48




Farrises. Laughlin entered bankruptcy in 2009163 and the final decree in his bankruptcy was en-

tered in 2012.164 The Property was not sold until 2015. Thus, the Bankruptcy Code is inapplicable,

only Texas law applies. And to reiterate, under Texas law only death, abandonment, or alienation

destroy homestead character,165 not sale to a creditor for a discounted price. Therefore, even if

this Court accepted Plaintiffs’ argument that the discounted sales price was to pay off debt, Plain-

tiffs still do not satisfy their burden to show a triable dispute exists as to whether Laughlin aban-

doned his homestead by selling it to the Farrises for a discounted price.

         Plaintiffs further submit that: (1) the final divorce decree, attached as one of Plaintiffs’

exhibits, between Gary and Melanie Laughlin, which required the pair to sell the property with the

help of a licensed real estate broker, evidences an intent to abandon the Property;166 and (2) deeds

reflecting Melanie Laughlin’s conveyance of the Property to Laughlin and her purchase of a new

home evidence her intent to abandon the Property as her homestead.167 These arguments, a copy

of the divorce decree, and the deeds, do not create a fact issue as to abandonment. To find aban-

donment, Texas law requires a voluntary discontinued use of a homestead with the intent never to

return.168 Melanie Laughlin abandoned the homestead by conveying her interest in the Property

and purchasing a new property to occupy,169 but her actions have no effect on those of Laughlin

himself.170 It is undisputed that the Property was still listed as a homestead by the Chambers


163
    09-35842, ECF No. 1.
164
    09-35842, ECF No. 62.
165
    Wilcox, 103 S.W.3d at 472 (citing Garrard, 209 S.W.2d at 229).
166
    ECF No. 45 at 4.
167
    Id. at 5–6.
168
    Parks v. Buckeye Ret. Co., L.L.C. (In re Parks), 2006 U.S. Dist. LEXIS 38383, at *11 (S.D. Tex. June 9, 2006)
(citing Montague v. Nat’l Loan Investors, L.P., 70 S.W.3d 242, 248 (Tex. App.—San Antonio 2001, pet denied)).
169
    In re Parks, 2006 U.S. Dist. LEXIS 38383, at *11 (“Mere removal from premises occupied as a homestead, even
to another state, does not constitute an abandonment so long as no other homestead is acquired and there remains at
all times an intention to return and again occupy the property as the family residence.”) (quoting W. Tex. State Bank
of Snyder v. Helms, 326 S.W.2d 47, 49 (Tex. App.—Eastland 1959, no writ)).
170
    Fairfield Financial Group, Inc. v. Synnott, 300 S.W.3d 316, 319–23 (Tex. App.—Austin 2009, no pet.) (finding
that regardless whether the ex-husband abandoned the property, it remained protected at all times by the ex-wife’s
undivided homestead interest); see also, e.g., Salomon v. Lesay, 369 S.W.3d 540, 555 (Tex. App.—Houston [1st Dist.]
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 26 of 48




County Appraisal District when it was sold to the Farrises and that Laughlin appeared to occupy

the Property until shortly after it was sold to the Farrises.171

         Plaintiffs failed to submit any competent evidence showing that Laughlin abandoned the

Property either as a result of the divorce decree or when he sold it to the Farrises. Accordingly,

the Court finds that the Property did not lose its homestead character by abandonment and there-

fore, no genuine issue of material fact remains for trial.

                  ii. Whether Laughlin forfeited the homestead character of the Property by aliena-
                      tion
         A Texas homestead cannot lose its designation by “waiver,”172 as Plaintiffs pled, and Plain-

tiffs provide no case law to indicate otherwise. This Court interprets Plaintiffs use of “waiver” to

mean alienation.

         Abandonment is distinct from alienation.173 When abandonment by discontinuation of use

cannot be shown, alienation may nevertheless result in termination of the homestead.174 Alienation

occurs “when the title to the property is transferred or conveyed to another, regardless of whether

the grantor retains possession of the property,”175 but “[a] subsequent purchaser of homestead

property may assert the prior person’s homestead protection against a prior lienholder so long as

there is no gap between the time of homestead alienation and recordation of his title.”176 However,




2012, no pet.) (“[S]o long as real property is a family homestead by virtue of one spouse’s intention and use, that
property is protected by the homestead exemption, unless abandonment is pleaded and proved.”); Hankins, 500
S.W.3d at 147 (finding that an ex-husband’s undivided homestead interest protected the property at all relevant times
and prevented the a judgment lien from attaching because both before and after the divorce, because before the divorce,
each spouse has an undivided homestead interest as a family member and after divorce, the ex-husband received the
full homestead interest pursuant to the divorce decree and transfer of land).
171
    ECF No. 27 at 9; ECF No. 26, Exs. 3, 22.
172
    ECF No. 4 at 8.
173
    Resolution Trust Corp. v. Olivarez, 29 F.3d 201, 206 (5th Cir. 1994) (“Abandonment and alienation of title have
frequently been described as distinct methods of extinguishing a homestead interest.”).
174
    Id. at 207.
175
    Perry v. Dearing (In re Perry), 345 F.3d 303, 310 n.8 (5th Cir. 2003) (citing Olivarez, 29 F.3d at 206–07).
176
    Marincasiu, 441 S.W.3d at 559 (citing Dominguez v. Castaneda, 163 S.W.3d 318, 330 (Tex. App.—El Paso 2005,
pet. denied)).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 27 of 48




“if there is a gap in between the time of alienation of the homestead and the recordation of the

subsequent purchaser’s interest,” any valid judgment lien will attach to the property.177

        Defendants provided competent summary judgment evidence demonstrating that the Prop-

erty was Laughlin’s homestead until shortly after it was sold to the Farrises, so the burden shifts

to Plaintiffs to show that the sale to the Farrises resulted in alienation of Laughlin’s homestead. It

is undisputed that the Property was sold to the Farrises, but Plaintiffs do not argue nor do they

submit any competent summary judgment evidence that there was any lapse in time between the

conveyance and when the Farrises recorded title to the Property. As explained above, a gap be-

tween conveyance and recordation is the only way a judgment lien can attach to a homestead by

alienation.178 No genuine issue of material fact remains for trial as to whether the Property lost its

homestead exemption by alienation because Plaintiffs failed to submit any competent summary

judgment evidence to that point.

        Accordingly, because the Property was neither abandoned nor alienated by Laughlin, the

Property retained its valid Texas homestead exemption and Defendants can assert Laughlin’s

Texas homestead exemption against Plaintiffs.

             c. Homestead character of the Property’s sales proceeds

        Plaintiffs’ final argument for turnover is that even if the homestead exemption applied and

Laughlin did not abandon or “waive” it, Plaintiffs are nevertheless entitled to the proceeds from

the sale.179 Plaintiffs contend that because the proceeds were not used by Laughlin within six

months of the sale for a new homestead, Plaintiffs’ judgment lien attached to those proceeds.180



177
    Intertex, Inc. v. Kneisley, 1992 Tex. App. LEXIS 2153, at *5 (Tex. App.—Houston [14th Dist.] 1992, writ denied)
(citing Hoffman v. Love, 494 S.W.2d 591, 594–95 (Tex. Civ. App.—Dallas 1973, writ ref’d n.r.e.)).
178
    Id. at *5 (citing Hoffman, 494 S.W.2d at 594–95).
179
    ECF No. 32 at 23–24.
180
    Id. (citing TEX. PROP. CODE § 41.001(c) (“The homestead claimant’s proceeds of a sale of a homestead are not
subject to seizure for a creditor’s claim for six months after the date of sale.”)).
           Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 28 of 48




Plaintiffs claim they are entitled to proceeds in the form of: (i) the $33,613.49 cash payment made

by the Farrises to Laughlin;181 (ii) the $237,008.42 Farris Note;182 and (iii) “the Deep Discount

($200,000), which Gary Laughlin transferred to his friend and business associate, Ken Farris, as

part of the fraud to prevent [Plaintiffs] from benefiting from the sale of the Property.”183

           As a preliminary matter, the Court must decide whether the “proceeds” Plaintiffs believe

themselves entitled to qualify as proceeds under controlling law. Texas Property Code section

41.001(c) provides, “. . . proceeds of a sale of a homestead are not subject to seizure for a credi-

tor’s claim for six months after the date of sale.” Proceeds are defined by Black’s Law Dictionary

as “[t]he value of land, goods, or investments when converted into money; the amount of money

received from a sale.”184 While Texas case law does not define “proceeds” for purposes of real

estate transactions, it does define “gross sales proceeds” as the monies received before costs are

deducted and “net sales proceeds” as the money remaining from a sale once all liens, claims, and

encumbrances are paid.185 The Court will consider each category Plaintiffs claim to be “proceeds,”

in turn.

                  i. Whether Plaintiffs’ judgment lien attached to the $33,613.49 cash payment
           It is undisputed that when Laughlin conveyed the Property to the Farrises, the Farrises paid

a portion of the $298,300 sales price with a cash payment of $33,613.49.186 Plaintiffs contend,


181
    ECF No. 32 at 23.
182
    Id. at 23–24.
183
    ECF No. 45 at 6–7. Plaintiffs refer to the approximately $200,000 difference between the market value of the
Property, $495,160, and the sales price, $298,300, as the “Deep Discount”.
184
    Proceeds, BLACK’S LAW DICTIONARY (11th ed. 2019).
185
    See, e.g., Wiggains v. Reed (In re Wiggains), 535 B.R. 700, 702 (Bankr. N.D. Tex. 2015) (“The Texas Homestead
was sold by the Trustee during the early part of the above-referenced bankruptcy case for $3.4 million, netting
$568,668.41 of cash proceeds after payment of all liens, claims, and encumbrances.”); In re SCC Kyle Partners, Ltd.,
2013 Bankr. LEXIS 2439, at *18 (Bankr. W.D. Tex. 2013) (“The gross sales proceeds from the Avail sale was ap-
proximately $1.5 million, and Whitney Bank received the net sales proceeds after payment of closing costs and prop-
erty taxes.”); In re Dupuy, 2004 Tex. Dist. LEXIS 2684, at *44 (410th Dist. Ct., Montgomery County, Tex. May 13,
2004) (“The net sales proceeds shall be defined as the gross sales prices less the cost of sale and full payment of any
mortgage indebtedness or liens on the property.”).
186
    See ECF No. 35 at 5, ¶ 16; ECF No. 44 at 2, ¶ 16.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 29 of 48




and Defendant Penney Farris’s deposition testimony reveals, that Laughlin never intended to pur-

chase a new homestead with the monies he received from the sale of the Property.187 Penney Farris

testified that Laughlin intended to purchase a car hauler and use that as his living quarters.188 In

their Motion, Defendants concede that “Laughlin may have waived the homestead nature of the

proceeds from the sale of the Property if he did not utilize the proceeds in 180 days to purchase a

new homestead.”189 That, however, Defendants continue, does not cause the Property to retroac-

tively lose its homestead character.190

        Defendants are correct. Any claim Plaintiffs have to the $33,613.49 in cash proceeds in no

way affects the homestead character of the Property. As held above, the Property was Laughlin’s

homestead and under Texas law, the Farrises can assert Laughlin’s homestead exemption against

Plaintiffs’ claim. Additionally, any recourse for the $33,613.49 Plaintiffs may be entitled to is

against Laughlin, the receiver and possessor of the proceeds, not Defendants. Laughlin was named

as a defendant in this adversary, but never appeared or filed an answer.191 His failure to respond

does not somehow make Defendants liable for the cash proceeds. Plaintiffs’ request for turnover

of the $33,613.49 in cash proceeds is dismissed with prejudice.

                 ii. Whether Plaintiffs’ judgment lien attached to the $237,008.42 Farris Note

        Plaintiffs claim that the Farris Note represents proceeds of the sale of the Property and that

because the note was never paid by the Farrises, Plaintiffs now have the right to demand turnover

of the $237,008.42 plus interest.192 Defendants contend that at the time of the State Court Receiv-

ership Suit, when Williams sought turnover of the Farris Note, the note had already been paid in



187
    ECF No. 45 at 5 (citing ECF No. 34 Ex. 21, at 12:16–13:7).
188
    ECF No. 34 Ex. 21, at 12:16–13:7.
189
    ECF No. 27 at 12.
190
    Id.
191
    ECF No. 4.
192
    ECF No. 24 at 34.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 30 of 48




full.193 Defendants bear the initial burden to show an absence of evidence proving that the Farris

Note was not paid.

        Defendants point to a release of lien executed on October 12, 2015, by CitiMortgage, Inc.,

as proof that the Farris Note was paid.194 That release lists Gary and Melanie Laughlin as the

original borrowers and describes the Property, but makes no mention of the Farrises.195 All it

demonstrates is that Laughlin’s mortgage was paid off, not that the Farris Note was satisfied.196

Defendants explain that under the Farris Note, the Farrises were permitted to make payments di-

rectly to Laughlin’s mortgage servicer and any such payments were credited against the Farris

Note.197 The relevant portion of the Farris Note states:

        [Laughlin] shall, from time to time, upon the request of [the Farrises], provide [the
        Farrises] with proof of payment of the installments on the ABN AMRO MORT-
        GAGE GROUP, note. In the event [Laughlin] fails to timely make such payments,
        [the Farrises] may elect to pay the installments on the said note directly to ABN
        AMRO MORTGAGE GROUP, and, if so elected, [the Farrises] shall be entitled to
        a credit of such amounts paid against the payment on the herein described note.198

Defendants’ argument at the summary judgment hearing was that the Farrises made payments

directly to Laughlin’s mortgage servicer, in satisfaction of the Farris Note. Defendants directed

the Court to an incomplete and ambiguous portion of Penney Farris’s deposition testimony to

demonstrate that the Farris Note was paid. Defendants’ exhibit captures the following exchange

between Penney Farris and the state court receiver, Stephen Mendel:

        Mr. Mendel: After the sale in April of 2015, did you and your husband make any payments
        to the lender of that property?

        Ms. Farris: Yes.



193
    ECF No. 27 at 12.
194
    ECF No. 26 Ex. 14.
195
    Id.
196
    See id.
197
    See ECF No. 26 Ex. 12.
198
    Id.
       Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 31 of 48




       Mr. Mendel: And what is it that you recall about payments to the lender?

       Ms. Farris: My understanding is we paid the note until we had the full money to pay it off.

       Mr. Mendel: So what had to happen between April when you acquired it from Mr. Laughlin
       and until the time that you paid off the lender? What is it that transpired to acquire these
       extra dollars to pay off the note?

       Ms. Farris: We had money to make the monthly payments, so we made the monthly pay-
       ments.

       Mr. Mendel: Right. But at some point you paid off the balance of the note. Can’t shake
       your head for the court reporter.

Defendants’ exhibit ends there, cutting off the remainder of the exchange between Mr. Mendel

and Penney Farris. Viewing the evidence in the light most favorable to Plaintiffs, this exchange

does not satisfy Defendants’ burden to show that the Farris Note was paid in full, either through

payments to Laughlin or his mortgage servicer.

       The exchange does not identify which note Penney Farris speaks of, to whom “monthly

payments” were made, or what the “extra dollars to pay off the note” refers to. Moreover, at the

end of the provided exchange, Mr. Mendel says “[b]ut at some point you paid off the balance of

the note.” Penney Farris’s response was shaking her head. The Court cannot determine whether

that head shake meant “no, we didn’t pay it off” or “yes, we did pay it off.” The exchange is too

cryptic for this Court to find that no genuine dispute regarding payment of the Farris Note exists.

       If Defendants never paid the Farris Note in full, then the obligation to pay those funds to

Laughlin remain Defendants’ obligation. That obligation, by now, has rendered all unpaid funds

non-exempt pursuant to Texas Property Code section 41.001(c), allowing Plaintiffs’ judgment lien

to attach to such proceeds, if any. Therefore, Plaintiffs’ cause of action for turnover pursuant to

11 U.S.C. § 542(a) of the funds owed pursuant to the Farris Note will proceed to trial.

               iii. Whether Plaintiffs’ judgment lien attached to the “deep discount” ($200,000)
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 32 of 48




         Lastly, Plaintiffs posit that the deeply discounted sales price, approximately $200,000, con-

stitutes proceeds of the sale of the Property. This argument is a non-starter. Based on the defini-

tions expounded above, the difference between the market value of the Property and the sales price

is not proceeds of a sale of real property.199 Neither definition of “proceeds” encompasses the

difference between the fair market value of property and the price a seller sells it for,200 and Plain-

tiffs offer no support to prove otherwise.201 Thus, no genuine dispute exists as to whether Plain-

tiffs’ judgment lien attached to the deep discount, because that discount is not proceeds.

         Even if the deep discount of $200,000 is proceeds, Plaintiffs’ argument still fails because

it is grounded in pure speculation, not competent evidence. Plaintiffs speculate that the deep dis-

count was given to satisfy a debt Laughlin owed to Ken Farris.202 Any such argument is foreclosed

by Defendant Penney Farris’s uncontroverted deposition testimony that the discounted sales price

was all the Farrises could afford at the time and that as far as Penney Farris was aware, Laughlin’s

indebtedness to Ken Farris was only in the amount of a house payment or two for the Property as

reflected by the HUD settlement statement.203 The HUD settlement statement reflects that one

“March house payment” in the amount of $1,712.92 was deducted from the $298,300 sales price

of the Property.204 That $1,712.92 debt does not prove that there is a genuine dispute of material

fact as to whether Laughlin sold the Property to the Farrises for approximately $200,000 less than

its fair market value to satisfy a debt owed to Ken Farris. If the discounted sales price was in

exchange for debt owed, the house payment would not have been deducted from the sales price as

the deep discount would have covered it under Plaintiffs’ theory.



199
    See supra Section V(A)(1)(c), for a discussion on the definition of proceeds.
200
    See supra Section V(A)(1)(c).
201
    ECF No. 43 at 6.
202
    ECF No. 32 at 19.
203
    ECF No. 34 Ex. 21, at 8:8–10:22, 14:5–17.
204
    Id. Ex. 14, at line 508.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 33 of 48




         Lastly, Plaintiffs’ unsupported argument that the deep discount was to satisfy a debt owed

does not make Penney, Matthew, and Patrick Farris the proper parties to sue because Laughlin was

the recipient of the benefit from that discount, not Penney, Matthew, and Patrick Farris. Laughlin

is the proper party to sue, but again, Laughlin did not appear or file an answer in this suit despite

being named a defendant. Laughlin’s absence does not make Defendants liable for the sales pro-

ceeds. No genuine dispute of material fact remains as to whether the deep discount constitutes

proceeds to which Plaintiffs’ judgment lien attached. The deep discount is not proceeds, and Plain-

tiffs’ judgment lien did not attach to same. Accordingly, Plaintiffs’ request for turnover of the

$200,000 “deep discount” is dismissed with prejudice.

         2. Fraudulent transfer pursuant to 11 U.S.C. §§ 544(b)(1) and 548 and Texas Busi-
            ness and Commerce Code sections 24.005(a) and 24.006(a)–(b)

         Before diving into the parties’ arguments and evidence regarding Plaintiffs’ causes of ac-

tion for fraudulent transfer, the Court addresses a glaring, yet unidentified issue with Plaintiffs’

claims. Sections §§ 544(b)(1) and 548 and Texas Business and Commerce Code, more commonly

known as the Texas Uniform Fraudulent Transfer Act (“TUFTA”), sections 24.005(a) and

24.006(a)–(b) all apply in circumstances where a claimant is seeking to avoid a fraudulent transfer

of an interest of the debtor.205 Here, Laughlin was the transferor of the Property, but Williams is

the debtor. Unless the Property was somehow an interest of Williams, which the Court found

above that it was not, then the statutes under which Plaintiffs bring their fraudulent transfer claims

are inapplicable. In response to Plaintiffs’ § 542 claim, Defendants challenge whether the Property

is property of Williams’s bankruptcy estate, but Defendants never contest the applicability of these


205
    11 U.S.C. § 544(b)(1) (“the trustee may avoid any transfer of an interest of the debtor in property); 11 U.S.C. § 548
(“The trustee may avoid any transfer . . . of an interest of the debtor in property”); TEX. BUS. & COM. CODE § 24.005(a)
(“A transfer made . . . by a debtor is fraudulent as to a creditor . . . if the debtor made the transfer . . . .”); TEX. BUS. &
COM. CODE § 24.006(a) (“A transfer made . . . by a debtor is fraudulent as to a creditor . . . if the debtor made the
transfer . . . .”); TEX. BUS. & COM. CODE § 24.006(b) (“A transfer made by a debtor is fraudulent as to a creditor . . .
.”).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 34 of 48




fraudulent transfer statutes. Because Defendants did not contest the applicability of these fraudu-

lent transfer statutes, the Court will nevertheless consider the arguments and evidence raised in

Defendants’ Motion as if such statutes are applicable.

            a. Whether the Property was an “asset” under the Texas Uniform Fraudulent
               Transfer Act
        Plaintiffs’ second count alleges that Laughlin’s sale of the Property to the Farrises for less

than reasonably equivalent value was a fraudulent transfer and is voidable pursuant to 11 U.S.C.

§ 544(b)(1) and TUFTA.206 Section 544(b)(1) of the Bankruptcy Code declares, “. . . a trustee

may avoid any transfer of an interest of the debtor in property or any obligation incurred by the

debtor that is voidable under applicable law by a creditor holding an unsecured claim that is al-

lowable . . . .” The “applicable law” here is TUFTA sections 24.005(a) and 24.006(a)–(b). Those

sections spell out the elements a claimant must satisfy to prove a transfer is fraudulent as to a

present or future creditor under Texas law.207 Section 24.002 provides the definitions governing

those sections. A transfer is “every mode . . . of disposing of or parting with an asset or an interest

in an asset, and includes payment of money, release, lease, and creation of a lien or encum-

brance.”208 Section 24.002(2)(B) defines an asset as “property of a debtor, but the term does not

include: . . . property to the extent it is generally exempt under nonbankruptcy law.”209 Property

that is exempt under non-bankruptcy law is explicitly excluded.210

        As movants, Defendants bear the initial burden to show the court that evidentiary support

for one or more material elements of Plaintiffs’ claim for fraudulent transfer pursuant to 11 U.S.C.




206
    ECF No. 4 at 9–10.
207
    See TEX. BUS. & COM. CODE §§ 24.005(a), 24.006(a)–(b).
208
    Id. § 24.002(12).
209
    Id. § 24.002(2)(B).
210
    In re Villareal, 2019 Bankr. LEXIS 56, *6 (Bankr. N.D. Tex. Jan. 8, 2019) (quoting Duran v. Henderson, 71
S.W.3d at 842 (citing TEX. BUS. & COM. CODE §§ 24.002(2), 24.002(12), 24.005)).
          Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 35 of 48




§§ 544(b)(1) and 548 and TUFTA sections 24.005(a) and 24.006(a)–(b) is lacking.211 Defendants

point out that the relevant sections of TUFTA apply to transfers of “assets” and that the definition

of assets explicitly excludes property exempt under non-bankruptcy law.212 Defendants continue,

“it is well settled case law that a conveyance of exempt property may not be attacked on the ground

that it was made in fraud of creditors.”213 Quoting Duran, Defendants assert that “[t]he rational

[sic] for this rule is that because the law already has removed the homestead property from the

reach of creditors, the conveyance of the property, whether fraudulent or not, does not deprive the

creditors of any right they had against the property.”214 They conclude that because the Property

was Laughlin’s homestead, it was not an asset pursuant to TUFTA.215

          Defendants correctly quote the Duran case, which summarizes Texas law.216 A debtor’s

conveyance of exempt property causes no detriment to creditors because that property was already

removed from the reach of creditors.217 “It follows that a debtor may sell exempt property or give

it away and pass title against his creditors.”218 An exception to this general rule exists, however.

A transfer of exempt property to a creditor may be challenged where the property transfer is a

sham transaction that allows the debtor to retain rights in the property while ending its homestead

use.219

          This Court already found that the Property was Laughlin’s homestead pursuant to Texas

law. The Court also found that the Property was Laughlin’s homestead until he sold it to the

Farrises and, as a matter of law, that the Farrises can assert Laughlin’s title against Plaintiffs’


211
    See Celotex Corp., 477 U.S. at 325.
212
    ECF No. 27 at 14.
213
    Id.
214
    Id. (quoting Duran v. Henderson, 71 S.W.3d 833, 843 (Tex. App.—Texarkana 2002, pet. denied)).
215
    Id.
216
    Duran, 71 S.W.3d at 843.
217
    Id.
218
    Id.
219
    Id.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 36 of 48




claims. Due to the homestead nature of the Property, the Property was not an “asset” under

TUFTA when it was conveyed220 and Laughlin was free to convey it to whomever221 as success-

fully demonstrated by Defendants. The burden shifts to Plaintiffs to show that the sale to the

Farrises was a sham transaction and that Laughlin retained rights in the Property despite ending its

homestead use, to prove that the sale of the Property to the Farrises falls within the exception to

the general rule.222

         Plaintiffs make no such effort. Plaintiffs neither claim nor submit any evidence that Laugh-

lin retained rights in the Property after its conveyance to the Farrises. Plaintiffs instead make the

bald assertion that “Laughlin’s sale of the Property to the [Farrises was] a sham transaction.”223

Plaintiffs provide no competent summary judgment evidence to support their claim. Accordingly,

the Property was not an “asset” under TUFTA and its conveyance to the Farrises was lawfully

within Laughlin’s sole discretion.

             b. Whether the TUFTA statutes of limitation apply to Plaintiffs’ fraudulent
                transfer claim
         Defendants maintain that even if this Court finds that a fact issue remains as to the home-

stead status of the Property, Plaintiffs’ fraudulent transfer cause of action pursuant to TUFTA fails

because it is barred by the statute of limitations.224 Defendants offer the deed of trust to the Farrises

as evidence that the Property was sold to them on April 14, 2015,225 and Plaintiffs’ Complaint filed

November 24, 2019,226 in asserting that pursuant to TUFTA section 24.010, Plaintiffs had four




220
    See supra section V(A)(1)(a).
221
    See Duran, 71 S.W.3d at 843.
222
    See id.
223
    ECF No. 32 at 21.
224
    ECF No. 27 at 15.
225
    ECF No. 26 Ex. 11.
226
    ECF Nos. 1, 4.
           Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 37 of 48




years from the sale to bring a fraudulent transfer claim and did not do so until 224 days after the

statute of limitations ran.227

           To be clear, TUFTA section 24.010 sets out various statutes of limitations based on which

TUFTA section a claim falls under. For claims under section 24.005(a)(1), a claimant has four

years after the transfer to bring the claim or one year after the transfer could reasonably have been

discovered. Under sections 24.005(a)(2) and 24.006(a), a claimant has four years from the date of

transfer. Lastly, under section 24.006(b), a claimant has one year from when the transfer was

made.

           It is unnecessary for the Court to consider Defendants’ statute of limitations argument or

Plaintiffs’ response to that argument because Defendants satisfied their burden to prove that the

Property is not an “asset” of Williams’s bankruptcy estate, a critical element of Plaintiffs’ fraudu-

lent transfer claim. Plaintiffs were unable to overcome Defendants’ summary judgment evidence.

Therefore, the statute of limitations argument is moot because TUFTA does not apply to Laugh-

lin’s transfer of the Property. The Property is not an asset of Williams’s bankruptcy estate and

Laughlin was free to transfer the Property to the Farrises, taking its conveyance outside the realm

of 11 U.S.C. § 544(b)(1) and TUFTA sections 24.005(a) and 24.006(a)–(b).

           However, even if the Property were an asset of Williams’s bankruptcy estate, Defendants

still prevail. Defendants’ evidence demonstrates that Plaintiffs brought their fraudulent transfer

claim after the statute of limitations ran under TUFTA.228 The burden shifts to Plaintiffs to identify

specific evidence in the record that Plaintiffs’ claim was brought before the statute of limitations

expired. Plaintiffs argue that the state court receiver filed a cause of action for fraudulent transfer

in state court on April 11, 2019, before the four year statute of limitations ran, and when Williams


227
      ECF No. 27 at 15 (citing TEX. BUS. & COM. CODE § 24.010).
228
      ECF No. 26 Ex. 11; ECF No. 4.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 38 of 48




filed for bankruptcy, that cause of action became property of the estate.229 Plaintiffs provide no

evidence of that state court suit; they merely allege that it was filed.230 Thus, even if Plaintiffs are

correct that the action filed in the state court by the receiver became property of Williams’s bank-

ruptcy estate, which this Court does not decide, Plaintiffs have not satisfied their summary judg-

ment burden to raise specific evidence establishing that a genuine dispute of material fact exists as

to whether Plaintiffs’ fraudulent transfer cause of action was filed after the TUFTA statute of lim-

itations. Accordingly, Plaintiffs’ fraudulent transfer cause of action pursuant to 11 U.S.C.

§ 544(b)(1) and TUFTA sections 24.005(a) and 24.006(a)–(b) is dismissed with prejudice.

             c. Whether Plaintiffs’ claim pursuant to 11 U.S.C. § 548 is time barred

        Defendants contend they are entitled to summary judgment as a matter of law on Plaintiffs’

fraudulent transfer claim under § 548 because Plaintiffs’ claim was not filed within two years after

the Property was transferred to the Farrises.231 Defendants again offer the deed of trust to the

Farrises232 and Plaintiffs’ Complaint233 to establish that Plaintiffs’ Complaint was filed 954 days

after the two year statute of limitations ran.234 Defendants incorrectly interpret § 548.

        Section 548 permits a trustee to “avoid any transfer . . . of an interest of the debtor in

property, or any obligation . . . incurred by the debtor, that was made or incurred within 2 years

before the date of the filing of the petition . . . .”235 Defendants are not correct that a claim under

§ 548 must come within two years of the transfer. Rather, the transfer must have occurred in the

two years preceding the debtor’s bankruptcy petition.236 Williams’s bankruptcy was filed on May



229
    ECF No. 32 at 30.
230
    Id.; see also ECF No. 35 at 7.
231
    ECF No. 27 at 17.
232
    ECF No. 26 Ex. 11.
233
    ECF Nos. 1, 4.
234
    ECF No. 27 at 17.
235
    11 U.S.C. § 548(a)(1) (emphasis added).
236
    Id.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 39 of 48




16, 2019.237 The Property was sold to the Farrises on April 14, 2015.238 Only transfers made on

or after May 16, 2017, could be avoided under § 548.

        The Property was transferred seven hundred and sixty-two days before May 16, 2017, far

outside the time limitation in § 548. The burden shifts to Plaintiffs to show that a genuine dispute

as to whether the transfer was in fact made on or after May 16, 2017. Plaintiffs offer no evidence

or support, but argue that “§ 548 permits the Trustee to avoid only those transfers that occurred

within two (2) years before the bankruptcy filing date, it has no effect on transfers that occurred

earlier that might otherwise have qualified as fraudulent transfers.”239 Plaintiffs’ own argument

and lack of summary judgment evidence forecloses their own cause of action under § 548 because

Plaintiffs agree with Defendants that transfers occurring more than two years before a bankruptcy

filing cannot be reached under § 548. Plaintiffs fail to satisfy their burden. Plaintiffs’ § 548 action

is time barred and thus, no genuine issue of material fact remains for trial. Accordingly, Kyle

Kincaid Williams and Renee Arcemont Williams’ cause of action for voidance of a fraudulent

transfer pursuant to 11 U.S.C. §§ 544(b)(1) and 548, and Texas Business and Commerce Code

sections 24.005(a) and 24.006(a)–(b) is dismissed with prejudice.

        3. Claim objection

        A creditor may file a proof of claim under section 501 of the Bankruptcy Code.240 A cred-

itor holds a “claim” against a debtor if it has a “right to payment, whether or not such right is

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,

undisputed, legal, equitable, secured or unsecured.”241 A claim is deemed allowed unless a party




237
    Bankr. ECF No. 1.
238
    ECF No. 34 Ex. 11.
239
    ECF No. 32 at 31.
240
    See 11 U.S.C. § 501; see also FED. R. BANKR. P. 3003.
241
    11 U.S.C. § 101(5)(A).
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 40 of 48




in interest, including a debtor, objects to the claim.242 Indeed, the timely filing of a proof of claim

is prima facie evidence of its validity.243

         In their Complaint, Plaintiffs object to Defendants proof of claim in the amount of

$92,589.30.244 Plaintiffs object to the claim’s enforceability alleging that it is contingent or unma-

tured.245 Defendants’ Motion makes no arguments addressing Plaintiffs’ claim objection, but in

their first argument section heading, Defendants write “[Plaintiffs’] claims for turnover, fraudulent

transfer, and claim objection all fail because the Property was Gary Laughlin’s homestead when

he conveyed it to the Farrises.”246 Likewise, Plaintiffs do not address the claim objection in their

response to Defendants’ Motion. Since neither party submitted any competent summary judgment

either way, factual issues remain. Thus, Plaintiffs’ claim objection is reserved for trial.

      B. Whether Defendants are entitled to summary judgment on their counterclaims to
         quiet title and for declaratory judgment.
         In their original answer to Plaintiffs’ Complaint, Defendants asserted four counterclaims:

(1) quiet title; (2) slander of title; (3) tortious interference with contractual relations; and (4) de-

claratory judgment.247 In their Motion for Partial Summary Judgment, Defendants seek summary

judgment as to claims 1 and 4.248 Defendants bear the burden of proof at trial as to their claims

for quiet title and declaratory judgment. Because Defendants are the movants herein, they “must

establish beyond peradventure all of the essential elements of their claim[s],”249 to warrant judg-

ment in their favor.




242
    See id. § 502(a).
243
    FED. R. BANKR. P. 3001(f).
244
    ECF No. 4 at 11.
245
    Id. (citing 11 U.S.C. § 502(b)(1)).
246
    ECF No. 27 at 6 (emphasis added).
247
    ECF No. 17 at 15–18.
248
    ECF No. 27 at 17–18.
249
    Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 41 of 48




         To prevail on their quiet title action, Defendants must prove that Plaintiffs: (1) created a

hindrance to Defendants’ title, having the appearance of a better right to title than Defendants own,

that (2) appears to be valid on its face, and that (3) for reasons not apparent on its face, is not

valid.250 To prevail on their declaratory judgment action, Defendants must prove the elements of

their quiet title claim and show that the instruments recorded by Plaintiffs or the state court receiver

in Chambers County, Texas, are invalid.251 If Defendants satisfy their burden of establishing all

elements of their claims beyond peradventure, the burden then shifts to Plaintiffs to identify “spe-

cific facts showing there is a genuine issue for trial.”252

         1. Quiet title

         Defendants assert that they are entitled to judgment as a matter of law that the Farrises took

the Property free and clear of Plaintiffs’ judgment lien when they purchased the Property from

Laughlin because the Property was Laughlin’s homestead when conveyed.253 The “Notice of Ap-

pointment of Receiver, Including Receiver’s Exclusive Right to Note Proceeds” (“Notice of Re-

ceiver”) that was filed in the Chambers County Property Records, clouding Defendants’ title to

the Property, Defendants continue, was based on an invalid claim resulting in a wrongful cloud on

title.254 A suit to quiet title is used to declare invalid or ineffective an adverse party’s claim to

title.255 The Court must address both Plaintiffs’ judgment lien and the Notice of Receiver.

             a. Whether Plaintiffs’ judgment lien in an invalid or ineffective claim to the
                Property


250
    Martinez v. Bank of Am., N.A., 2013 U.S. Dist. LEXIS 16846, at *17 (citing Ellis v. Buentello, 2012 Tex. App.
LEXIS 6803, at *3 (Tex. App.—Houston [1st Dist.] Aug. 16, 2012, no pet.)).
251
    See Rex-Tech Int’l, LLC v. Rollings (In re Rollings), 451 Fed. App’x. 340, 345 (5th Cir. 2011) (finding that in a
declaratory action, the party seeking relief bears the burden of proof); see also In re Wiggains, 2015 Bankr. LEXIS
1121, at *26 (Bankr. N.D. Tex. Apr. 6, 2015) (finding that the burden of proof as to issues of property interests was
on the party seeking declaratory judgment as the party raising an affirmative assertion on an issue).
252
    FED. R. CIV. P. 56(e).
253
    ECF No. 27 at 18.
254
    Id. (citing ECF No. 26 Ex. 17).
255
    Gordon v. W. Houston Trees, Ltd., 352 S.W.3d 32, 42 (Tex. App.—Houston [1st Dist.] 2011, no pet.).
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 42 of 48




         Plaintiffs’ Abstract of Judgment, submitted as an exhibit by both parties, was recorded in

Chambers County, Texas, on July 20, 2009.256 That Abstract made no mention of the Property

and the lien created thereby could not have attached to the Property because such a lien attaches

only to non-exempt property of the judgment debtor.257 Only property in the county where the

abstract is recorded and indexed is subject to the lien.258

         The Abstract of Judgment created a lien on only non-exempt property in Chambers County

when filed.259 Defendants offer the Abstract of Judgment and the evidence discussed above that

the Property was exempt as Laughlin’s homestead, to show that the Abstract of Judgment did not

create a valid lien on the Property by operation of law.260 In Texas, judgment liens on homesteads

are generally invalid, unless a homestead ceases to be, such as by abandonment, death, or aliena-

tion.261 As found above, the Property was Laughlin’s homestead at the time he conveyed it to the

Farrises and that homestead was not forfeited by abandonment, alienation, or death.262

             b. Whether the Notice of Receiver is an invalid or ineffective claim to the Prop-
                erty
         The Notice of Receiver, submitted by both parties as an exhibit, was filed in Chambers

County on December 15, 2015, eight months after the Farrises purchased the Property.263 The

Notice names both Laughlin and the Farrises, describes the Property and the Farris Note, and in-

dicates that the state receiver “has the exclusive power and authority to take possession of all non-




256
    ECF No. 26 Ex. 4; ECF No. 34 Ex. 4.
257
    TEX. PROP. CODE § 52.001.
258
    Id.
259
    See id.
260
    ECF No. 26 Ex. 4; see supra Part V(A)(1)(a)–(b), for a discussion on the evidence establishing the homestead
character of the Property and Plaintiffs’ failure to prove forfeiture of that character by abandonment or alienation.
261
    Johnson, 160 F.3d at 1064 (quoting TEX. CONST. art. XVI § 50).
262
    See supra Part V(A)(1)(a)–(b), for a discussion on the homestead character of the Property and Plaintiffs’ failure
to prove forfeiture of that character by abandonment or alienation.
263
    ECF No. 26 Ex. 17; ECF No. 34 Ex. 20.
         Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 43 of 48




exempt property of [Laughlin] that is in the actual or constructive possession or control of [Laugh-

lin], including notes receivables, promissory notes, all real property and deeds to real property.”264

         The Notice would turn up in any title search, be it by grantor-grantee or tract description

because it was filed in Chambers County, identifies the Property, and names the parties listed in

the deed to the Property. And where “a purchaser is bound by every recital, reference and reser-

vation contained in or fairly disclosed by any instrument which forms an essential link in the chain

of title under which he claims,”265 the Notice of Receiver, which evidences an outstanding claim,

creates a hinderance on Defendants’ title.266 Defendants contend that at the time the Notice of

Receiver was filed, the Farris Note had already been paid.267 Defendants state that payments made

to AmCap Mortgage were credited against the Farris Note and the release of lien signed by Laugh-

lin was held in escrow until the AmCap Mortgage was paid.268 Defendants’ Motion indicates that

the release was never recorded in Chambers County.269

         The only evidence Defendants offer to show the Farris Note was paid is a release of lien

executed by CitiMortgage, Inc. on October 12, 2015, solely naming the original borrowers, Mela-

nie and Gary Laughlin.270 As previously discussed, that release does not prove that the Farris Note

was paid.271 Nevertheless, the Notice of Receiver is an ineffective claim to the Property because

it creates a lien solely on Laughlin’s non-exempt property and the Property was never non-exempt

because of its homestead character. Also, at the time the Notice of Receiver was filed, the Farrises



264
    Id.
265
    Westland Oil Dev. Corp., 637 S.W.2d at 908 (emphasis in original).
266
    See Martinez, 2013 U.S. Dist. LEXIS 16846, at *17 (citing Ellis, 2012 Tex. App. LEXIS 6803, at *3).
267
    ECF No. 27 at 12 (citing ECF No. 26 Exs. 14, 15).
268
    ECF No. 44 at 3, ¶ 22.
269
    ECF No. 27 at 19–20 (asking this Court to enter an order permitting the escrow officer to record the Release of
Lien in Chambers County).
270
    ECF No. 26 Ex. 14.
271
    See supra Part V(A)(1)(c)(ii), for a discussion of the release of lien signed by CitiMortgage, Inc. and the effect of
that release of lien.
       Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 44 of 48




owned the Property, so it was no longer property of Laughlin, exempt or non-exempt. Signifi-

cantly, the Notice itself lays claim to “note proceeds” and identifies the Farris Note by instrument

number and amount. It does not create a valid claim to the Property for Plaintiffs. No genuine

issue of material fact remains as to Defendants’ ownership of the Property, free and clear of any

legal or equitable interest claimed by Plaintiffs.

       Accordingly, Penney Elaine Farris, Matthew Farris, and Patrick Farris’s counterclaim for

suit to quiet title to the real property located at 9706 Ellen Drive, Baytown, Texas 77521 is granted.

The lien created by Kyle Kincaid Williams and Renee Arcemont Williams’s Abstract of Judgment

in the amount of $477,380.47, plus pre-judgment interest at a rate of 5% per annum commencing

on December 6, 2006, and attorney’s fees in the amount of $35,000, filed for record in Chambers

County on July 20, 2009, with the County Clerk of Chambers County, under document number

2009-46382, is invalid and unenforceable as to the real property located at 9706 Ellen Drive, Bay-

town, Chambers County, Texas 77521, and title is quieted in Penney Elaine Farris, Matthew Farris,

and Patrick Farris. Kyle Kincaid Williams and Renee Arcemont Williams, and any person claim-

ing under them has no estate, right, title, lien, or interest in or to the real property or any part of

such property.

       2. Declaratory judgment

       Defendants’ Motion also seeks a declaratory judgment under the Texas Declaratory Judg-

ment Act (“TDJA”) holding that: (a) Defendants own the Property free and clear of all claims

asserted by Plaintiffs and that Plaintiffs have no legal or equitable interest in the Property whatso-

ever; (b) all notices or other instruments that Plaintiffs and their court appointed receivers recorded

in the Official Public Records of Real Property of Chambers County, Texas and served on Stewart

Title Company, the escrow officer, and any other persons relating to the Property are null and void
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 45 of 48




for all purposes; and (c) the escrow officer may proceed to record the Release of Lien executed by

Laughlin in the Official Public Records of Real Property of Chambers County, Texas.272 Defend-

ants seek this judgment based on their assertion that the Property passed free and clear of Plaintiffs’

judgment lien to the Farrises.273

         As a preliminary matter, the Court must sua sponte address whether the TDJA applies in

federal court. The TDJA creates no substantive rights; it is a procedural vehicle for resolving

substantive issues.274 The TDJA’s purely procedural nature makes it inapplicable in federal

court.275 Instead, its federal counterpart 28 U.S.C. § 2201, the Declaratory Judgment Act, ap-

plies.276 When cases invoking the TDJA are removed to federal court, those cases are treated as if

they were originally filed under the federal DJA.277 The issue presented by this case is that it was

not removed to this Court, it originated here. 278 This Court finds that at the summary judgment

stage where a party seeks a declaratory judgment pursuant to the TDJA in a proceeding originally

filed in the bankruptcy court, this Court will treat that case as if it was filed under the federal

DJA.279


272
    ECF No. 27 at 19–20.
273
    Id. at 19.
274
    Utica Lloyd’s v. Mitchell, 138 F.3d 208, 210 (5th Cir. 1998) (citing Housing Authority v. Valdez, 841 S.W.2d 860,
864 (Tex. App.—Corpus Christi 1992, writ denied)).
275
    E.g., Utica Lloyd’s, 138 F.3d at 210; United Prop. & Cas. Ins. Co. v. Davis, 2019 U.S. Dist. LEXIS 146330, at *18
(S.D. Tex. Aug. 28, 2019); Sims v. RoundPoint Mortg. Servicing Corp., 2018 U.S. Dist. LEXIS 40978, at *28 (E.D.
Tex. Mar. 13, 2018); Amaya v. City of San Antonio, 980 F. Supp. 771, 784 (W.D. Tex. 2013).
276
    See cases cited supra note 275. Defendants erroneously cite Garza v. Coates Energy Tr. (In re Garza), 90 F. App’x
730, 733 (5th Cir. 2004) to support their declaratory judgment action. In re Garza is an unpublished opinion with no
precedential value pursuant to Fifth Circuit Rule 47-5. As explained in Durrschmidt v. Frost Nat’l Bank (In re R&K
Fabricating), 2012 Bankr. LEXIS 5459, at *7, In re Garza conflicts with the Fifth Circuit’s result in Utica that the
TDJA is procedural and does not apply in federal court. Utica controls because it was the earliest of conflicting panel
decisions. Id. (citing Camacho v. Tex. Workforce Comm’n, 445 F.3d 407, 410 (5th Cir. 2006)).
277
    Harmon v. Lighthouse Capital Funding, Inc. (In re Harmon), 2011 Bankr. LEXIS 1443, *12 (Bankr. S.D. Tex.
Apr. 14, 2011) (citations omitted).
278
    ECF No. 17.
279
    See In re R&K Fabricating, 2012 Bankr. LEXIS 2636 (Bankr. S.D. Tex. June 11, 2012) In In re R&K Fabricating,
the trustee filed a declaratory judgment action pursuant to 11 U.S.C. §§ 362, 502, 506, 547, 549, and 550, the TDJA,
and Federal Rules of Bankruptcy Procedure 3007 and 7001(2) “seeking to establish the extent, priority and validity of
[the defendants’] liens” and legal fees. Case No. 12-03177, ECF No. 45 at 1–2. The trustee sought summary judgment
on his declaratory action against one defendant. Id. ECF No. 42. Although the trustee never invoked 28 U.S.C.
        Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 46 of 48




         28 U.S.C. § 2201(a) provides “[i]n a case of actual controversy within its jurisdiction . . .

any court of the United States, upon the filing of an appropriate pleading, may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.” For a declaratory judgment action to survive, a justiciable substantive

claim must exist.280 Courts wield great discretion in determining whether to entertain an action

under the federal DJA.281 In the Fifth Circuit, courts “typically dismiss declaratory judgment

counterclaims that are mirror images of claims or that raise issues that turn on disputed fact that

will be resolved in the underlying suit.”282

         Here, Defendants’ declaratory judgment action is based on their quiet title claim and the

controversy between the parties as to the validity of the Notice of Receiver.283 A genuine issue of

material fact exists as to whether the Farris Note was paid.284 In Texas, proceeds from the sale of

a homestead property are exempt for only six months following the sale.285 An order was issued

by the 129th District Court in Harris County, Texas, ordering turnover of Laughlin’s non-exempt

assets and appointing a receiver.286 Those non-exempt assets included the Farris Note. Any inter-

est Plaintiffs have in funds due under the Farris Note encumber those funds, not the Property.




§ 2201, the court held that “[a] declaratory judgment action in federal court is governed by the Federal Declaratory
Judgment Act” and granted the trustee’s motion to summary judgment against the defendant as to the trustee’s claim
for declaratory judgment but denied the trustee’s claim for legal fees and his request for disallowance of the defend-
ant’s claim. In re R&K Fabricating, 2012 Bankr. LEXIS 2636, at *26, *28.
280
    Sims, 2018 U.S. Dist. LEXIS 40978, at *28 (citing Collin County, Texas v. Homeowners Ass’n for Values Essential
to Neighborhoods, (HAVEN), 915 F.2d 167, 171 (5th Cir. 1990); Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003);
Johnson v. Citigroup Mortg. Loan Trust, Inc., 2017 U.S. Dist. LEXIS 123411 (W.D. Tex. Aug. 3, 2017); Ayers v.
Auror Loan Servs., LLC, 787 F. Supp. 2d 451, 457 (E.D. Tex. May 27, 2011)).
281
    United Prop. & Cas. Ins. Co., 2019 U.S. Dist. LEXIS 146330, at *19 (citing Wilton v. Seven Falls Co., 515 U.S.
277, 282 (1995)).
282
    Id. (citing several cases within the Fifth Circuit where courts dismissed declaratory judgment actions because the
issues would be resolved as part of the case regardless).
283
    See ECF No. 27 at 19–20.
284
    See supra Part V(A)(1)(c)(ii), for a discussion on the evidence provided by Defendants regarding the Farris Note.
285
    TEX. PROP. CODE § 41.001(c) (declaring that “. . . proceeds of a sale of a homestead are not subject to seizure for
a creditor’s claim for six months after the date of sale.”).
286
    ECF No. 26 Ex. 16.
       Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 47 of 48




Therefore, the Notice of Receiver as it relates to the Property is invalid. Likewise, as detailed

above, Plaintiffs’ judgment lien is invalid as it relates to the Property. Accordingly, Plaintiffs

action seeking declaratory judgment that “all notices or other instruments that Plaintiffs and their

court appointed receivers recorded in the Official Public Records of Real Property of Chambers

County, Texas and served on Stewart Title Company, the escrow officer, and any other persons

relating to the Property are null and void for all purposes” is granted. The Court finds that neither

Plaintiffs’ judgment lien nor the Notice of Receiver have any legal validity as to the Property.

       However, the Court does not find that Defendants declaratory judgment request that “the

escrow officer may proceed to record the Release of Lien executed by Laughlin in the Official

Public Records of Real Property of Chambers County, Texas” should be granted at the summary

judgment stage. As stated, there remains a genuine dispute as to whether the Farris Note was paid

in full. That issue will be resolved at trial. Accordingly, Defendants’ request that “the escrow

officer may proceed to record the Release of Lien executed by Laughlin in the Official Public

Records of Real Property of Chambers County, Texas” is denied and the issue of whether the

escrow officer can record the release of lien executed by Laughlin will proceed to trial.

       Lastly, Defendants’ action seeking declaratory judgment that Defendants own the Property

free and clear of all claims asserted by Plaintiffs and that Plaintiffs have no legal or equitable

interest in the Property whatsoever is granted. Defendants satisfied their summary judgment bur-

den to prove they hold superior interest in the Property by offering evidence, discussed thoroughly

above, that the Property was Laughlin’s homestead until it was conveyed to the Farrises and that

under Texas law, a purchaser may assert a homestead claimants title against a judgment lien cred-

itor. Plaintiffs have no legal or equitable interest in the Property because (1) Plaintiffs’ judgment

lien never attached to the Property and (2) any interest Plaintiffs may have in funds due under the
       Case 19-03683 Document 60 Filed in TXSB on 04/06/21 Page 48 of 48




Farris Note encumber only those funds, not the Property. The Court finds that Penney Elaine

Farris, Matthew Farris, and Patrick Farris own the Property free and clear and that Kyle Kincaid

Williams and Renee Arcemont Williams have no legal or equitable interest in the Property.

                                     VI. Conclusion
       An order consistent with the Memorandum Opinion will be entered on the docket simulta-

neously herewith.



        SIGNED April 6, 2021



                                                    __________________________________
                                                              Eduardo Rodriguez
                                                        United States Bankruptcy Judge
